Case 20-34656-KRH               Doc 288      Filed 12/16/20 Entered 12/16/20 16:05:49                         Desc Main
                                            Document     Page 1 of 69


 Dennis F. Dunne, Esq.    (admitted pro hac vice)                 Tyler P. Brown, Esq.       (VSB No. 28072)
 Andrew M. Leblanc, Esq. (admitted pro hac vice)                  Justin F. Paget, Esq.      (VSB No. 77949)
 Michael W. Price, Esq.   (admitted pro hac vice)                 Jennifer E. Wuebker, Esq. (VSB No. 91184)
 Lauren C. Doyle, Esq.    (admitted pro hac vice)                 HUNTON ANDREWS KURTH LLP
 MILBANK LLP                                                      Riverfront Plaza, East Tower
 55 Hudson Yards                                                  951 East Byrd Street
 New York, New York 10001                                         Richmond, Virginia 23219
 Telephone:       (212) 530-5000                                  Telephone:         (804) 788-8200
 Facsimile:       (212) 530-5219                                  Facsimile:         (804) 788-8218

 Thomas R. Kreller, Esq. (admitted pro hac vice)
 MILBANK LLP
 2029 Century Park East
 33rd Floor
 Los Angeles, California 90067
 Telephone:       (424) 386-4000
 Facsimile:       (213) 629-5063

Proposed Co-Counsel for Debtors and Debtors in Possession

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                                   )
  In re:                                                           )       Chapter 11
                                                                   )
  GUITAR CENTER, INC. et al.,1                                     )       Case No. 20-34656 (KRH)
                                                                   )
                            Debtors.                               )       (Jointly Administered)
                                                                   )

           NOTICE OF FILING OF PROPOSED ORDER CONFIRMING THE
      AMENDED JOINT PRE-PACKAGED CHAPTER 11 PLAN OF REORGANIZATION

         PLEASE TAKE NOTICE that on December 17, 2020, the above-captioned debtors and
  debtors in possession (collectively, the “Debtors”) hereby submit the proposed Findings of Fact,
  Conclusions of Law, and Order: (I) Approving, on a Final Basis, Adequacy of the Disclosure
  Statement; (II) Confirming the Amended Joint Pre-Packaged Chapter 11 Plan; and (III) Granting
  Related Relief (as may be amended, modified, or supplemented, the “Proposed Confirmation
  Order”), which is attached hereto as Exhibit A.




  1
       The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
       Guitar Center Holdings, Inc. (3262); Guitar Center, Inc. (0862); Guitar Center Stores, Inc. (4340); GTRC
       Services, Inc. (9503); GC Business Solutions, Inc. (3928); Guitar Center Gift Card Company, LLC (3370); Music
       & Arts Instructor Services, LLC (7811); and AVDG, LLC (4440). The Debtors’ service address is 5795 Lindero
       Canyon Rd., Westlake Village, CA 91362.
Case 20-34656-KRH       Doc 288    Filed 12/16/20 Entered 12/16/20 16:05:49            Desc Main
                                  Document     Page 2 of 69



        PLEASE TAKE FURTHER NOTICE THAT the Debtors intend to present a form of
 order substantially similar to the Proposed Confirmation Order at the hearing scheduled to begin
 on December 17, 2020 at 9:00 a.m. (prevailing Eastern Time) before the Bankruptcy Court.

        PLEASE TAKE FURTHER NOTICE the Debtors reserve the right to amend, modify or
 otherwise supplement the Proposed Confirmation Order in all respects.



                           [Remainder of page intentionally left blank]




                                                2
Case 20-34656-KRH     Doc 288    Filed 12/16/20 Entered 12/16/20 16:05:49           Desc Main
                                Document     Page 3 of 69



  Dated: December 16, 2020       /s/ Jennifer E. Wuebker
  Richmond, Virginia             Tyler P. Brown, Esq.       (VSB No. 28072)
                                 Justin F. Paget, Esq.       (VSB No. 77949)
                                 Jennifer E. Wuebker, Esq. (VSB No. 91184)
                                 HUNTON ANDREWS KURTH LLP
                                 Riverfront Plaza, East Tower
                                 951 East Byrd Street
                                 Richmond, Virginia 23219
                                 Telephone:       (804) 788-8200
                                 Facsimile:       (804) 788-8218
                                 Email:           tpbrown@huntonak.com
                                                  jpaget@huntonak.com
                                                  jwuebker@huntonak.com

                                 -and-

                                 Dennis F. Dunne, Esq.    (admitted pro hac vice)
                                 Andrew M. Leblanc, Esq. (admitted pro hac vice)
                                 Michael W. Price, Esq. (admitted pro hac vice)
                                 Lauren C. Doyle, Esq.    (admitted pro hac vice)
                                 MILBANK LLP
                                 55 Hudson Yards
                                 New York, New York 10001
                                 Telephone:    (212) 530-5000
                                 Facsimile:    (212) 530-5219
                                 Email:        ddunne@milbank.com
                                               aleblanc@milbank.com
                                               mprice@milbank.com
                                               ldoyle@milbank.com

                                 Thomas R. Kreller, Esq. (admitted pro hac vice)
                                 MILBANK LLP
                                 2029 Century Park East
                                 33rd Floor
                                 Los Angeles, California 90067
                                 Telephone:    (424) 386-4000
                                 Facsimile:    (213) 629-5063
                                 Email:        tkreller@milbank.com

                                 Proposed Co-Counsel for Debtors and Debtors in Possession
Case 20-34656-KRH   Doc 288    Filed 12/16/20 Entered 12/16/20 16:05:49   Desc Main
                              Document     Page 4 of 69



                                    EXHIBIT A
Case 20-34656-KRH              Doc 288      Filed 12/16/20 Entered 12/16/20 16:05:49                         Desc Main
                                           Document     Page 5 of 69


 Dennis F. Dunne, Esq.    (admitted pro hac vice)                Tyler P. Brown, Esq.       (VSB No. 28072)
 Andrew M. Leblanc, Esq. (admitted pro hac vice)                 Justin F. Paget, Esq.      (VSB No. 77949)
 Michael W. Price, Esq.   (admitted pro hac vice)                Jennifer E. Wuebker, Esq. (VSB No. 91184)
 Lauren C. Doyle, Esq.    (admitted pro hac vice)                HUNTON ANDREWS KURTH LLP
 MILBANK LLP                                                     Riverfront Plaza, East Tower
 55 Hudson Yards                                                 951 East Byrd Street
 New York, New York 10001                                        Richmond, Virginia 23219
 Telephone:       (212) 530-5000                                 Telephone:         (804) 788-8200
 Facsimile:       (212) 530-5219                                 Facsimile:         (804) 788-8218

 Thomas R. Kreller, Esq. (admitted pro hac vice)
 MILBANK LLP
 2029 Century Park East
 33rd Floor
 Los Angeles, California 90067
 Telephone:       (424) 386-4000
 Facsimile:       (213) 629-5063

Proposed Co-Counsel for Debtors and Debtors in Possession

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

                                                                  )
  In re:                                                          )       Chapter 11
                                                                  )
  GUITAR CENTER, INC. et al.,1                                    )       Case No. 20-34656 (KRH)
                                                                  )
                           Debtors.                               )       (Jointly Administered)
                                                                  )

                FINDINGS OF FACT, CONCLUSIONS OF LAW, AND
           ORDER: (I) APPROVING, ON A FINAL BASIS, ADEQUACY OF THE
         DISCLOSURE STATEMENT; (II) CONFIRMING THE AMENDED JOINT
      PRE-PACKAGED CHAPTER 11 PLAN; AND (III) GRANTING RELATED RELIEF

           WHEREAS, the above-captioned debtors and debtors in possession (collectively, the

  “Debtors”) having, among other things:

           1.      commenced, on November 20, 2020, a prepetition solicitation (the “Solicitation”)
                   of votes on the Joint Pre-Packaged Chapter 11 Plan of Reorganization of Guitar
                   Center, Inc. et al. [Docket No. 16] (the “Original Plan” and, as amended by the

  1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
      Guitar Center Holdings, Inc. (3262); Guitar Center, Inc. (0862); Guitar Center Stores, Inc. (4340); GTRC
      Services, Inc. (9503); GC Business Solutions, Inc. (3928); Guitar Center Gift Card Company, LLC (3370); Music
      & Arts Instructor Services, LLC (7811); and AVDG, LLC (4440). The Debtors’ service address is 5795 Lindero
      Canyon Rd., Westlake Village, CA 91362.
Case 20-34656-KRH             Doc 288      Filed 12/16/20 Entered 12/16/20 16:05:49                         Desc Main
                                          Document     Page 6 of 69



                  Amended Joint Pre-Packaged Chapter 11 Plan of Reorganization of Guitar Center,
                  Inc. et. al. [Docket No. 282], (the “Amended Plan”) and, as the same may be further
                  amended, modified and supplemented from time to time, the “Plan”)2 by causing
                  the transmittal, through their solicitation and balloting agent, Prime Clerk LLC
                  (“Prime Clerk”), to the holders of Claims entitled to vote on the Plan of, among
                  other things: (i) the Plan, (ii) the Disclosure Statement for Joint Pre-Packaged
                  Chapter 11 Plan of Reorganization of Guitar Center, Inc. et al. [Docket No. 15]
                  (the “Disclosure Statement”), (iii) the Ballots and Master Ballots to vote on the
                  Plan, and (iv) in the case of Class 4 (Secured Notes Claims), the Cash-Out Election
                  Notice (collectively, the “Solicitation Materials”);3

         2.       commenced, on November 21, 2020, these cases by filing voluntary petitions for
                  relief under chapter 11 of the Bankruptcy Code in this Court;

         3.       obtained, on November 23, 2020, the Order: (I) Scheduling a Combined Hearing
                  to Approve the Disclosure Statement and Confirm the Plan; (II) Establishing
                  Objection Deadlines; (III) Approving the Form and Manner of Combined Notice;
                  (IV) Approving Solicitation Procedures and Ballots; (V) Approving Procedures for
                  Assumption and Rejection of Executory Contracts and Unexpired Leases; (VI)
                  Granting Certain Extensions; and (VII) Granting Related Relief [Docket No. 82]
                  (the “Scheduling Order”), which, among other things: (i) approved the prepetition
                  solicitation and voting procedures, including the Confirmation Schedule (as defined
                  therein); (ii) conditionally approved the Disclosure Statement and its use in the
                  Solicitation; and (iii) scheduled a Combined Hearing on December 17, 2020 at 9:00
                  a.m. (prevailing Eastern Time) to consider the final approval of the Disclosure
                  Statement and the confirmation of the Plan (the “Combined Hearing”);

         4.       served, through Prime Clerk, on November 24 and 25, 2020, on all known holders
                  of Claims and Interests, the U.S. Trustee and certain other parties in interest, the
                  Notice of: (I) Commencement of Chapter 11 Bankruptcy Cases; (II) Hearing on the
                  Approval of Disclosure Statement, Confirmation of the Pre-Packaged Plan and
                  Related Matters; and (III) Certain Objection Deadlines [Docket No. 84];4

         5.       caused, on November 27, 2020, the notice of the Combined Hearing to be published
                  in the New York Times (national edition);5

         6.       (A) filed, on December 3, 2020: (i) the Notice of Assumption of Certain Executory
                  Contracts and Unexpired Leases in Connection with Confirmation of the Debtors’

 2
     Capitalized terms used but not otherwise defined in this Order shall have the meanings ascribed to them in the
     Plan.
 3
     See Affidavit of Service of Solicitation Materials [Docket No. 127] (the “Solicitation Affidavit”) and the Affidavit
     of Service [Docket No. 119] (the “Cash-Out Notice Affidavit”).

 4
     See Affidavit of Service [Docket No. 143] (the “Combined Notice Affidavit”).

 5
     See Affidavit of Publication [Docket No. 138] (the “Publication Affidavit”).




                                                           2
Case 20-34656-KRH            Doc 288      Filed 12/16/20 Entered 12/16/20 16:05:49                       Desc Main
                                         Document     Page 7 of 69



                  Joint Pre-Packaged Chapter 11 Plan of Reorganization [Docket No. 157] listing
                  the Executory Contracts and Unexpired Leases to be assumed by the Debtors
                  pursuant to the Plan (as supplemented by the Supplemental Notice at Docket No.
                  185, and as it may be further amended, supplemented, or modified from time to
                  time, the “Schedule of Assumed Contracts”); and (ii) the Notice of Rejection of
                  Certain Executory Contracts and Unexpired Leases in Connection with
                  Confirmation of the Debtors’ Joint Pre-Packaged Chapter 11 Plan of
                  Reorganization [Docket No. 158] listing the Executory Contracts and Unexpired
                  Leases to be rejected by the Debtors pursuant to the Plan (as modified by Exhibit G
                  to the Plan Supplement and as it may be further amended, supplemented, or
                  modified from time to time, the “Schedule of Rejected Contracts”); and (B) served,
                  on December 3 and 8, 2020, as applicable, notices thereof on each counterparty to
                  Executory Contracts and Unexpired Leases, as applicable;6

         7.       obtained, on December 4, 2020, the Order: (A) Authorizing the Debtors to
                  (I) Assume and Perform under the Fee Letter with UBS Securities LLC, (II) Pay
                  Fees and Expenses in connection therewith, (III) Form the Notes Entities and have
                  them Perform under the Documents Related to the Exit Notes and the Related
                  Escrow, and (IV) Fund Certain Amounts into the Escrow Account; and
                  (B) Granting Related Relief [Docket No. 175] (the “Escrow Order”).

         8.       filed and served, on December 7, 2020, December 10, 2020, [and December [16],
                  2020], notices of the filing of the Plan Supplement [Docket Nos. 183, 227, and
                  [●]];7

         9.       filed, on December 15, 2020, the Amended Declaration of Craig E. Johnson of
                  Prime Clerk LLC Regarding the Solicitation of Votes and Tabulation of Ballots
                  Cast on the Joint Pre-Packaged Chapter 11 Plan of Reorganization of Guitar
                  Center, Inc. et al. [Docket No. 272] (the “Voting Declaration”);

         10.      filed, on December 14, 2020:

                  a.       the Debtors’ Memorandum of Law in Support of an Order: (I) Approving,
                           on a Final Basis, Adequacy of the Disclosure Statement; (II) Confirming
                           the Joint Pre-Packaged Plan of Reorganization; and (III) Granting Related
                           Relief [Docket No. 253] (the “Confirmation Brief”);




 6
     See Affidavit of Service [Docket Nos. 194 and [●]] (collectively, the “Executory Contracts Notice Affidavit”).

 7
     See Affidavit of Service [Docket Nos. 252 and [●]] (collectively, the “Plan Supplement Affidavit” and, together
     with the Solicitation Affidavit, the Cash-Out Notice Affidavit, the Combined Notice Affidavit, the Publication
     Affidavit, the Executory Contracts Notice Affidavit, and the various other affidavits and declarations of service
     relating to the matters set forth in this preamble, the “Affidavits”).




                                                          3
Case 20-34656-KRH        Doc 288    Filed 12/16/20 Entered 12/16/20 16:05:49                Desc Main
                                   Document     Page 8 of 69



                b.      the Declaration of Tim Martin in Support of Confirmation of the Joint Pre-
                        Packaged Plan of Reorganization of Guitar Center, Inc. et al. [Docket
                        No. [254]] (the “Confirmation Declaration”);

                c.      the Declaration of Eric Winthrop in Support of Confirmation of the Joint
                        Pre-Packaged Plan of Reorganization of Guitar Center, Inc. et al.
                        (the “Winthrop Declaration”); and

                d.      the Declaration of Rob Shapiro in Support of Confirmation of the Joint Pre-
                        Packaged Plan of Reorganization of Guitar Center, Inc. et al.
                        (the “Shapiro Declaration”); and

        11.     filed and served, on December [16], 2020, the Amended Plan;

        12.     filed, on December 16, 2020, a reply to the objections to confirmation of the Plan
                [Docket No. 281] (the “Confirmation Reply”);

        WHEREAS, the Court having, among other things:

        1.      held, on December [17], 2020 at 9:00 a.m. (prevailing Eastern Time), the Combined
                Hearing;

        2.      heard the statements, arguments, and any objections made at the Combined
                Hearing;

        3.      reviewed the Disclosure Statement, the Plan, the Ballots, the Plan Supplement, the
                Confirmation Brief, the Confirmation Declaration, the Confirmation Reply, the
                Affidavits, and the Voting Declaration;

        4.      taken judicial notice of all the papers and pleadings filed, all orders entered and all
                evidence proffered or adduced and all arguments made at the hearings held before
                the Court during the pendency of these cases;

        WHEREAS, any objections to the adequacy of the Disclosure Statement, the confirmation

 of the Plan, and the assumption or rejection of the Executory Contracts and Unexpired Leases have

 been settled, withdrawn, resolved, or overruled and denied on the merits by this Court;

        NOW, THEREFORE, based on the foregoing; and after due deliberation thereon and

 sufficient cause appearing therefor, this Court hereby makes and issues the following findings of

 fact, conclusions of law, and order:




                                                  4
Case 20-34656-KRH         Doc 288    Filed 12/16/20 Entered 12/16/20 16:05:49               Desc Main
                                    Document     Page 9 of 69



                    FINDINGS OF FACT AND CONCLUSIONS OF LAW

        IT IS HEREBY FOUND AND DETERMINED THAT:

        A.      Findings of Fact and Conclusions of Law. The findings and conclusions set forth

 in this Order and on the record of the Combined Hearing constitute this Court’s findings of fact

 and conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure, made

 applicable to this proceeding by Bankruptcy Rules 7052 and 9014. To the extent any of the

 following findings of fact constitute conclusions of law, they are adopted as such. To the extent

 any of the following conclusions of law constitute findings of fact, or vice versa, they are adopted

 as such.

        B.      Jurisdiction, Venue, Core Proceeding. This Court has jurisdiction over these cases

 and over the subject matters of this Order pursuant to 28 U.S.C. § 1334 and the Standing Order of

 Reference from the United States District Court for the Eastern District of Virginia, dated August

 15, 1984. Approval of the Disclosure Statement and confirmation of the Plan are core proceedings

 pursuant to 28 U.S.C. § 157(b), and this Court has jurisdiction to enter a final order with respect

 thereto. The Debtors consent to the entry of a final order by the Court to the extent that it is later

 determined that the Court, absent consent of the parties, cannot enter final orders or judgments

 consistent with Article III of the United States Constitution. Venue is proper before this Court

 pursuant to 28 U.S.C. §§ 1408 and 1409. The Debtors are eligible debtors under section 109 of

 the Bankruptcy Code. The Debtors were and are proper plan proponents under section 1121(a) of

 the Bankruptcy Code.

        C.      Burden of Proof. Based on the record of these cases, each of the Debtors has met

 the burden of proving each element of sections 1125 and 1129 of the Bankruptcy Code by a

 preponderance of the evidence. The requirements for confirmation set forth in sections 1129(a)




                                                   5
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                  Desc Main
                                 Document    Page 10 of 69



 and (b) of the Bankruptcy Code, which include by reference sections 1122(a) and 1123(a)(1) of

 the Bankruptcy Code, have been satisfied.

        D.      Adequacy of Disclosure Statement. The Disclosure Statement: (i) contains

 sufficient information of a kind necessary to satisfy the disclosure requirements of applicable

 nonbankruptcy laws, rules, and regulations, including the Securities Act; and (ii) contains

 “adequate information,” as such term is defined in section 1125(a)(1) and used in section

 1126(b)(2) of the Bankruptcy Code, with respect to the Debtors, the Plan, and the transactions

 contemplated therein. The Filing of the Disclosure Statement satisfied Bankruptcy Rule 3016(b).

        E.      Solicitation. As described in and evidenced by the Solicitation Affidavit, the

 Solicitation and the transmittal and service of the Solicitation Materials were: (i) timely, adequate,

 appropriate, and sufficient under the circumstances; and (ii) in compliance with sections 1125(g)

 and 1126(b) of the Bankruptcy Code, Bankruptcy Rules 3017 and 3018, the applicable Local

 Bankruptcy Rules, the Scheduling Order and all applicable nonbankruptcy rules, laws, and

 regulations applicable to the Solicitation, including the registration requirements under the

 Securities Act. The Solicitation Materials, including the Ballots and the Cash-Out Election Notice,

 adequately informed: (a) the holders of Claims entitled to vote on the Plan of the procedures and

 deadline for completing and submitting the Ballots and Master Ballots; and (b) the holders of the

 Secured Notes Claims of, and the procedures and the deadline for making, the election to receive

 Cash in lieu of all or a portion of the New Preferred Equity in accordance with Article IV.D.4 of

 the Plan. No further notice is required. The period for voting on the Plan and for making the

 foregoing cash election, in each case, provided a reasonable and sufficient period of time for such

 holders to make an informed decision.




                                                   6
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                Desc Main
                                 Document    Page 11 of 69



        F.      Tabulation. As described in and evidenced by the Voting Declaration, (i) the

 holders of Claims in Class 4 (Secured Notes Claims) and Class 6 (Unsecured Notes Claims) are

 Impaired under the Plan and have voted to accept the Plan in the numbers and amounts required

 by section 1126 of the Bankruptcy Code, and (ii) no Class that was entitled to vote on the Plan

 voted to reject the Plan. All procedures used to tabulate the votes on the Plan were in good faith,

 fair, reasonable, and conducted in accordance with the applicable provisions of the Bankruptcy

 Code, the Bankruptcy Rules, the Local Rules, the Disclosure Statement, the Scheduling Order, and

 all other applicable nonbankruptcy laws, rules, and regulations.

        G.      New ABL Facility.

                (i)     The New ABL Facility (A) is an essential element of the Plan, and (B) is in

 the best interests of the Debtors, their Estates, and their stakeholders.

                (ii)    The terms and conditions of the New ABL Documents: (A) have been

 negotiated in good faith and at arm’s-length, without the intent to hinder, delay, or defraud any of

 the Debtors’ creditors; (B) are fair and reasonable; (C) represent a valid exercise of the Debtors’

 business judgment consistent with their fiduciary duties; (D) are supported by reasonably

 equivalent value and fair consideration; and (E) are in the best interests of the Debtors, their

 Estates, and their stakeholders. The New ABL Facility, in conjunction with the New First Lien

 Debt, constitutes the best financing available to the Debtors following an extensive marketing

 process. The availability of the financing provided by the New ABL Facility is necessary to the

 consummation of the Plan and the operation of the Reorganized Debtors.

                (iii)   The guaranties, pledges, Liens, and security interests granted in connection

 with the New ABL Documents are being granted in good faith as an inducement to the New ABL

 Lenders to extend credit thereunder. The financial accommodations to be extended pursuant to




                                                    7
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                   Desc Main
                                 Document    Page 12 of 69



 the New ABL Facility are being extended in good faith, for legitimate business purposes, are

 reasonable, and shall not be subject to recharacterization for any purposes whatsoever and shall

 not constitute preferential transfers or fraudulent conveyances under the Bankruptcy Code or any

 applicable nonbankruptcy law.

                (iv)    Each party to the New ABL Documents may rely upon the provisions of

 this Order in implementing the terms of the New ABL Facility.

        H.      New First Lien Debt.

                (i)     The New First Lien Debt (A) is an essential element of the Plan, and (B) is

 in the best interests of the Debtors, their Estates, and their stakeholders.

                (ii)    The launching, pricing and closing into escrow of the offering of the New

 First Lien Debt have been conducted in accordance with the Escrow Order, with the gross proceeds

 placed into escrow to be released upon consummation of the Plan.

                (iii)   The terms and conditions of the New First Lien Documents: (A) have been

 negotiated in good faith and at arm’s-length, without the intent to hinder, delay, or defraud any of

 the Debtors’ creditors; (B) are fair and reasonable; (C) represent a valid exercise of the Debtors’

 business judgment consistent with their fiduciary duties; (D) are supported by reasonably

 equivalent value and fair consideration; and (E) are in the best interests of the Debtors, the Estates,

 and the stakeholders. The New First Lien Debt, in conjunction with the New ABL Facility,

 constitutes the best financing available to the Debtors following an extensive marketing process.

 The financing provided by the New First Lien Debt is necessary to the consummation of the Plan

 and the operation of the Reorganized Debtors.

                (iv)    The guaranties, pledges, Liens, and other security interests granted in

 connection with the New First Lien Documents are being granted in good faith as an inducement




                                                    8
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49               Desc Main
                                 Document    Page 13 of 69



 to the holders of New First Lien Debt to extend credit thereunder. The financial accommodations

 extended pursuant to the New First Lien Debt have been extended in good faith, for legitimate

 business purposes, are reasonable, and shall not be subject to recharacterization for any purposes

 whatsoever and shall not constitute preferential transfers or fraudulent conveyances under the

 Bankruptcy Code or any applicable nonbankruptcy law.

                (v)     Each party to the New First Lien Documents may rely upon the provisions

 of this Order in implementing the terms of the New First Lien Debt.

        I.      New Preferred Equity and the New Junior Preferred Equity.

                (i)     The issuance of each of the New Preferred Equity and the New Junior

 Preferred Equity (A) is an essential element of the Plan, and (B) is in the best interests of the

 Debtors, their Estates, and their stakeholders.

                (ii)    The terms and conditions of the New Preferred Equity Documents and the

 New Junior Preferred Equity Documents: (A) have been negotiated in good faith and at arm’s-

 length, without the intent to hinder, delay, or defraud any of the Debtors’ creditors; (B) are fair

 and reasonable; (C) represent a valid exercise of the Debtors’ business judgment; (D) are

 supported by reasonably equivalent value and fair consideration; and (E) are in the best interests

 of the Debtors, their Estates, and their stakeholders.

                (iii)   Each party to the New Preferred Equity Documents and the New Junior

 Preferred Equity Documents may rely upon the provisions of this Order in implementing the terms

 of the New Preferred Equity and the New Junior Preferred Equity, as applicable.

        J.      Plan Supplement. The Filing of the documents constituting the Plan Supplement

 complied with the terms of the Plan, and the notice of the Filing of such documents was good and

 proper in accordance with the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy




                                                   9
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                 Document    Page 14 of 69



 Rules, and all other applicable rules, laws, and requirements, and no other or further notice is

 required. All documents included in the Plan Supplement are integral to, part of, and incorporated

 by reference into, the Plan. Subject to, and consistent with, the terms of the Plan, the Debtors

 reserve the right to alter, amend, update, or modify any document in the Plan Supplement before

 the Effective Date, subject to the applicable consent rights set forth in the Restructuring Support

 Agreement. Parties in interest (including the holders of Claims and Interests) were provided due,

 adequate, and sufficient notice of the Plan Supplement.

        K.      Good Faith.

                (i)     The Plan and the documents contained in or contemplated by the Plan,

 including the Plan Supplement (collectively, the “Plan Documents”), were proposed and

 negotiated in good faith and at arm’s-length among the Debtors, the Creditor Support Parties, the

 Sponsor Support Party, the Co-Investors, the Prepetition ABL Agent, the DIP Secured Parties, the

 New ABL Agent, UBS Securities LLC, and their respective advisors.

                (ii)    (A) The Debtors, the Creditor Support Parties, the Sponsor Support Party,

 and the Co-Investors have participated in good faith in the offer, issuance, sale, and/or purchase of

 the securities offered under the Plan and (B) the Solicitation was conducted in good faith.

 Accordingly, all of the foregoing parties are entitled to the protections of section 1125(e) of the

 Bankruptcy Code.

                (iii)   The Plan’s classification, indemnification, exculpation, release, and

 injunction provisions have been negotiated in good faith and at arm’s-length, are consistent with

 sections 105, 1122, 1123(b)(3)(A), 1123(b)(6), 1129, and 1142 of the Bankruptcy Code, and are

 each integral to the Plan, supported by valuable consideration, and necessary for the Debtors’

 successful reorganization. The Debtors, the Reorganized Debtors, the Creditor Support Parties,




                                                  10
Case 20-34656-KRH        Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                Document    Page 15 of 69



 the Sponsor Support Party, the Co-Investors, the DIP Secured Parties, the Prepetition ABL Agent,

 and the New ABL Agent have been and will be acting in good faith if they proceed to:

 (A) consummate the Plan and the agreements, settlements, transactions, and transfers set forth

 therein; and (B) take any actions authorized by the Plan and this Order.

        L.      Notice. As evidenced by the Affidavits and the Voting Declaration, all parties

 required to be given notice of the Combined Hearing (including the deadline for filing and serving

 objections to the Disclosure Statement and the confirmation of the Plan) have been given due,

 proper, adequate, timely, and sufficient notice of the Combined Hearing in compliance with the

 Scheduling Order, the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and

 all applicable nonbankruptcy rules, laws, and regulations, and such parties had an opportunity to

 appear, be heard and object with respect thereto. No further or additional notice is necessary.

        M.      Plan Modifications. Adequate and sufficient notice of the modifications to the

 Original Plan following the solicitation of votes and the Voting Deadline has been given, and no

 other notice, or re-solicitation of votes is required as the modifications to the Amended Plan

 constituted technical or clarifying changes, changes with respect to particular Claims by agreement

 with holders of such Claims, or modifications that do not materially and adversely affect or change

 the treatment of any Claim or Interest and therefore satisfy the requirements of section 1127 of the

 Bankruptcy Code and Bankruptcy Rule 3019. The votes cast to accept the Original Plan are

 deemed to have been cast with respect to the Amended Plan.

        N.      Compliance with Section 1129(a) of the Bankruptcy Code. The Plan complies with

 all applicable provisions of section 1129 of the Bankruptcy Code as set forth below:

                (i)     The Plan complies with all applicable provisions of the Bankruptcy Code,

 thereby satisfying section 1129(a)(1), as follows:




                                                 11
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                    Desc Main
                                 Document    Page 16 of 69



                         (a)     the Plan satisfies: (1) the classification requirements of section 1122

 of the Bankruptcy Code, because (x) the Claims and Interests placed in each Class are substantially

 similar to the other Claims and Interests, as applicable, in each such Class, (y) valid business,

 factual, and legal reasons exist for placing the various Claims and Interests in separate Classes,

 and (z) the Plan’s classification was not devised for any improper purpose, reflects the valid rights

 and priorities of the Claims and Interests (including as provided for in the applicable prepetition

 debt documents and any intercreditor agreements between the holders of Claims), and does not

 unfairly discriminate against any holders of Claims or Interests and no objections with respect to

 the classification of the Claims and Interests, the rank and priority of the various Claims or Interests

 or the intercreditor arrangements governing the Debtors’ obligations; and (2) all mandatory

 requirements of section 1123(a)(1) of the Bankruptcy Code; and

                         (b)     in accordance with section 1123(b)(3) and Bankruptcy Rule 9019,

 the Plan, including the releases set forth in Section IX.B of the Plan, constitutes a good-faith

 compromise and settlement of all Claims, Interests, disputes and controversies relating to the rights

 of holders of Claims and Interests.

                 (ii)    The Debtors, as the proponents of the Plan, have complied with all

 applicable provisions of the Bankruptcy Code and the Bankruptcy Rules, thereby satisfying section

 1129(a)(2) of the Bankruptcy Code.

                 (iii)   The Debtors have proposed the Plan in good faith and not by any means

 forbidden by law. The Plan was proposed with the legitimate and honest purpose of maximizing

 the value of the Estates and effectuating the successful reorganization of the Debtors. Accordingly,

 the Plan complies with section 1129(a)(3) of the Bankruptcy Code.




                                                   12
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                   Desc Main
                                 Document    Page 17 of 69



                (iv)    Any payment made or to be made by the Debtors or by any person issuing

 securities or acquiring property under the Plan for services or costs and expenses in connection

 with these cases, or in connection with the Plan and incident to these cases, has been approved by,

 or is subject to the approval of, the Court as reasonable. Accordingly, the Plan complies with the

 requirements of section 1129(a)(4) of the Bankruptcy Code.

                (v)     The identities of each Person proposed to serve as a director or an officer of

 the Reorganized Debtors, including the New Board, were disclosed in the Plan Supplement. The

 appointment to, or continuance in, such office of such persons, is consistent with the interests of

 creditors and equity security holders and with public policy. To the extent such directors, officers,

 and managers are insiders, the nature of their compensation has been disclosed. Accordingly, the

 Plan complies with the requirements of section 1129(a)(5) of the Bankruptcy Code.

                (vi)    The liquidation analysis attached as Exhibit E to the Disclosure Statement,

 the Confirmation Declaration, and other evidence in support of the Plan presented, proffered, or

 adduced at the Combined Hearing:           (A) are persuasive and credible; (B) have not been

 controverted by other evidence; and (C) establish that each holder of a Claim or Interest in an

 Impaired Class either has accepted the Plan or will receive or retain under the Plan, on account of

 such Claim or Interest, property of a value, as of the Effective Date, that is not less than the amount

 that such holder would so receive or retain if the Debtors were liquidated under chapter 7 of the

 Bankruptcy Code on such date. Accordingly, the Plan complies with the requirements of section

 1129(a)(7) of the Bankruptcy Code.

                (vii)   As set forth in the Voting Declaration, Claims in Class 4 (Secured Notes

 Claims) and Class 6 (Unsecured Notes Claims) are Impaired, and the holders thereof have accepted

 the Plan in accordance with section 1126(c) of the Bankruptcy Code. However, Class 10 (Existing




                                                   13
Case 20-34656-KRH        Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                Document    Page 18 of 69



 Common Equity) and, potentially, Class 8 (Intercompany Claims) and Class 9 (Intercompany

 Interests) (collectively, the “Rejecting Classes”) are Impaired, and the holders of Claims or

 Interests in such Classes are conclusively presumed to have rejected the Plan pursuant to section

 1126(g) of the Bankruptcy Code. Thus, the Plan does not satisfy section 1129(a)(8) of the

 Bankruptcy Code. Nevertheless, the Plan is still confirmable because it satisfies section 1129(b)

 of the Bankruptcy Code.

                (viii) Claims entitled to priority under section 507 of the Bankruptcy Code are

 Unimpaired under the Plan. As such, the Plan complies with the requirements of section

 1129(a)(9) of the Bankruptcy Code.

                (ix)    As set forth in the Voting Declaration, both Class 4 (Secured Notes Claims)

 and Class 6 (Unsecured Notes Claims) voted to accept the Plan without counting the votes of

 insiders. Accordingly, the Plan complies with section 1129(a)(10) of the Bankruptcy Code.

                (x)     The information in the Disclosure Statement, including the financial

 projections set forth in Exhibit D to the Disclosure Statement, the Confirmation Declaration, and

 the evidence proffered or adduced at the Combined Hearing: (A) are persuasive and credible;

 (B) have not been controverted by other evidence; and (C) together with the record of these cases

 and the evidence presented at the Combined Hearing, establish that (1) there is a reasonable

 prospect that the Reorganized Debtors will be able to meet their financial obligations under the

 Plan as well as their business obligations in the ordinary course, (2) the incurrence of the

 obligations contemplated by the Plan will not result in the insolvency of the Debtors, and

 (3) confirmation of the Plan is not likely to be followed by the liquidation or the need for further

 financial reorganization of the Reorganized Debtors. Accordingly, the Plan satisfies section

 1129(a)(11) of the Bankruptcy Code.




                                                 14
Case 20-34656-KRH           Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                Desc Main
                                   Document    Page 19 of 69



                 (xi)      Article II.A.1.b of the Plan provides that: (A) all fees payable pursuant to

 28 U.S.C. § 1930 shall be paid in full by the Debtors on or before the Effective Date and (B) all

 such fees payable after the Effective Date shall be paid by the Reorganized Debtors until the

 closing of the applicable case pursuant to section 350(a) of the Bankruptcy Code. Accordingly,

 the Plan satisfies section 1129(a)(12) of the Bankruptcy Code.

                 (xii)     Sections 1129(a)(6) and (13) through (16) of the Bankruptcy Code are not

 applicable to the Plan.

         O.      Compliance with Section 1129(b) of the Bankruptcy Code. Because the Plan

 complies with all applicable provisions of section 1129(a) of the Bankruptcy Code except for

 section 1129(a)(8), the Debtors are seeking confirmation of the Plan under section 1129(b) of the

 Bankruptcy Code. As set forth below, the Plan complies with the requirements of section 1129(b)

 of the Bankruptcy Code with respect to each Rejecting Class.

                 (i)       The Plan does not “discriminate unfairly” against the Rejecting Classes

 because: (A) the Claims and Interests in each Rejecting Class are legally distinct from the Claims

 and Interests in all other Classes; and (B) the Plan does not treat any Rejecting Class differently

 from any similar Class.

                 (ii)      The Plan is “fair and equitable” with respect to the Rejecting Classes

 because: (A) the Plan does not provide a recovery on account of any Claim or Interest that is junior

 to the Claims and Interests, as applicable, in the Rejecting Classes; and (B) no holder of Claims

 and Interests, as applicable, in any Class that is senior to the Rejecting Classes is being paid more

 than in full.

         P.      Section 1129(d). As set forth in the Confirmation Declaration, the principal

 purpose of the Plan is not the avoidance of taxes or the avoidance of the application of section 5




                                                    15
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                 Document    Page 20 of 69



 of the Securities Act, and no governmental entity has objected to the confirmation of the Plan on

 any such grounds. The Plan, therefore, satisfies the requirements of section 1129(d) of the

 Bankruptcy Code.

        Q.      Releases, Exculpation and Injunction. The Court has jurisdiction under sections

 1334(a) and (b) of title 28 of the United States Code and authority under section 105 of the

 Bankruptcy Code to approve the release, exculpation, and injunction provisions set forth in the

 Plan. As established by the record of these cases and the evidence proffered or adduced at the

 Combined Hearing, (1) such provisions: (A) comply with section 1123(b)(3) of the Bankruptcy

 Code and Bankruptcy Rule 9019(a); (B) were given in exchange for good and valuable

 consideration; (C) were integral to the agreements among the various parties in interest and are an

 integral and necessary part of the formulation and implementation of the Plan; (D) confer

 substantial benefits on the Estates; (E) are fair, equitable, and reasonable; and (F) are in the best

 interests of the Debtors, their Estates, and their stakeholders; and (2) failure to implement these

 provisions would jeopardize the Debtors’ ability to confirm and implement the Plan. In addition

 to the foregoing:

                (i)     The releases in Article IX.B.1 of the Plan (the “Debtor Releases”):

 (a) represent a valid exercise of the Debtors’ business judgment; (b) constitute a good faith

 settlement and compromise of the released claims and Causes of Action, (c) are given and made

 after due notice and opportunity for hearing; and (d) are a bar to any of the Debtors, the

 Reorganized Debtors, or the Estates asserting any claim or Cause of Action released thereby.

                (ii)    The releases in Article IX.B.2 of the Plan (the “Third-Party Releases”) are

 consensual under applicable law because they are being given only by: (a) those parties that were

 participants in the formulation and negotiations of the Plan, (b) holders of Claims who voted to




                                                  16
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                 Document    Page 21 of 69



 accept the Plan; (c) holders of Claims in Classes deemed to accept the Plan; (d) holders of Claims

 in voting classes who abstained from voting on the Plan and who did not opt out of these releases;

 (e) holders of Claims in voting classes who voted to reject the Plan and who did not opt out of

 these releases; (f) all other holders of Claims and Interests to the fullest extent permitted by law;

 and (g) certain related parties of the foregoing entities.

                (iii)   In addition, the Third-Party Releases: (a) constitute a good faith settlement

 and compromise of the claims and Causes of Action released thereby; (b) are given and made after

 due notice and opportunity for hearing and to object; (c) were critical in incentivizing parties in

 interest to support the Plan; (d) were a core negotiation point in connection with the Restructuring

 Support Agreement; (e) are appropriately tailored under the facts and circumstances of these cases,

 (f) are a bar to any of the Releasing Parties asserting any claim, Claim, or Cause of Action released

 thereby; (g) are consistent with sections 524, 1123, 1129, and 1141 and other applicable provisions

 of the Bankruptcy Code; and (h) are overwhelmingly supported by the holders of Claims in the

 Classes entitled to vote on the Plan.

                (iv)    The release provisions of the Plan were conspicuous and emphasized with

 boldface type in the Plan, the Disclosure Statement and the Ballots.

                (v)     The exculpation granted to the Exculpated Parties under the Plan is

 reasonable in scope and does not relieve any Exculpated Party of liability for an act or omission to

 the extent such act or omission is determined in a final order to have constituted actual fraud,

 willful misconduct, or gross negligence.

        R.      Compromises and Settlements. The compromises and settlements embodied in the

 Plan are fair, equitable, and in the best interests of the Debtors and their Estates.          Such

 compromises and settlements are integral to the Plan. Based upon the representations and




                                                   17
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                 Document    Page 22 of 69



 arguments of counsel to the Debtors, all testimony either actually given or proffered, other

 evidence introduced at the Combined Hearing and the full record of these cases, this Order

 constitutes approval of the compromises and settlements contained within the Plan because, among

 other things: (i) such compromises and settlements reflect a reasonable balance between the

 possible success of litigation with respect to each of the settled claims and disputes, on the one

 hand, and the benefits of fully and finally resolving such claims and disputes and allowing the

 Debtors to expeditiously exit chapter 11 and consummate the transactions contemplated by the

 Restructuring Support Agreement and the Plan, which are in the best interests of the Debtors and

 their Estates, on the other hand; (ii) absent the compromises and settlements, there is a possibility

 of complex and protracted litigation, with the attendant expense, inconvenience and delay, that has

 a possibility to derail the Debtors’ reorganization efforts and a loss of the benefits to the Debtors

 and their Estates of the transactions contemplated by the Restructuring Support Agreement and the

 Plan; (iii) each party supporting such compromises and settlements, including the Debtors, the

 Creditor Support Parties, the Sponsor Support Parties, the Co-Investors, the DIP Secured Parties

 and the Prepetition ABL Agent, is represented by counsel that is recognized as being

 knowledgeable, competent, and experienced; (iv) such compromises and settlements are the

 product of arm’s-length bargaining and good faith negotiations between sophisticated parties;

 (v) such compromises and settlements are fair, equitable, reasonable, and in the best interests of

 the Debtors, the Reorganized Debtors, the Estates, the Debtors’ creditors, and other parties in

 interest; (vi) such compromises and settlements resolve the respective rights and recoveries

 between the holders of Claims under the Prepetition ABL Facility, on the one hand, and under the

 Indentures, on the other hand, in connection with prepetition debt issuances and related

 agreements; and (vii) such compromises and settlements will maximize the value of the Estates




                                                  18
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                 Document    Page 23 of 69



 for the benefit of all stakeholders. Based on the foregoing, the compromises and settlements

 contained within the Plan satisfy the applicable standards for approval of compromises and

 settlements.

        S.      Treatment of Executory Contracts and Unexpired Leases.                 The Debtors’

 determinations regarding the assumption or rejection, as applicable, of Executory Contracts and

 Unexpired Leases represent a valid exercise of the Debtors’ business judgment, are necessary to

 implement the Plan and are in the best interests of the Debtors, their Estates, holders of Claims and

 Interests, and other stakeholders.     The Confirmation Declaration, the representations and

 arguments of counsel, and all evidence presented, proffered, or adduced at the Combined Hearing

 establish that, with respect to each Executory Contract and Unexpired Lease to be assumed

 pursuant to the Plan, including those listed in the Schedule of Assumed Contracts: (1) the Debtors

 shall have Cured (or demonstrated adequate assurance that they will promptly Cure) all monetary

 defaults under such Executory Contracts or Unexpired Leases as of the Effective Date or at such

 other times and on such other terms as agreed with the non-Debtor party to such Executory

 Contract or Unexpired Lease or ordered by the Court; and (2) the Debtors have provided adequate

 assurance of future performance under such Executory Contracts and Unexpired Leases.

 Accordingly, the Debtors have satisfied the requirements of section 365 in respect of the Executory

 Contracts and Unexpired Leases to be assumed pursuant to the Plan.

                                              ORDER

        ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED, DECREED, AND

 DETERMINED THAT:




                                                  19
Case 20-34656-KRH          Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                    Desc Main
                                  Document    Page 24 of 69



         1.      Findings of Fact and Conclusions of Law. The above findings of fact and

 conclusions of law, as well as any additional findings of fact and conclusions of law announced

 by this Court at the Combined Hearing, are hereby incorporated into this Order.

         2.      Final Approval of Disclosure Statement. The Disclosure Statement is approved on

 a final basis as having adequate information as contemplated by section 1125(a)(1) of the

 Bankruptcy Code. To the extent that any objections (including any reservations of rights contained

 therein) to approval of the Disclosure Statement or other responses or reservations of rights with

 respect thereto have not been withdrawn prior to entry of this Order, such objections and responses

 shall be, and hereby are, overruled on the merits and denied.

         3.      Confirmation of the Plan. The Plan attached to this Order as Exhibit A is approved

 in its entirety and confirmed pursuant to section 1129 of the Bankruptcy Code. The documents

 contained in or contemplated by the Plan, including the other Plan Documents, are hereby

 approved, and the Debtors are authorized to execute, deliver and perform under each of the Plan

 Documents. The terms and provisions of the Plan are incorporated herein by reference and

 constitute an integral part of this Order. The failure to specifically include or refer to any particular

 article, section, or provision of the Plan or the Plan Documents in this Order shall not diminish or

 impair the effectiveness or enforceability of such article, section, or provision nor constitute a

 waiver thereof, it being the intent of this Court that the Plan is confirmed in its entirety.

         4.      Binding Effect. The terms of the Plan and the other Plan Documents including, for

 the avoidance of doubt, the documents and instruments contained in the Plan Supplement) shall be

 immediately effective and enforceable and deemed binding on the Debtors, the Reorganized

 Debtors, any and all holders of Claims or Interests (irrespective of whether holders of such Claims

 or Interests have, or are deemed to have, accepted the Plan and whether such claims are known or




                                                    20
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                 Document    Page 25 of 69



 unknown, including, but not limited to all contract counterparties, borrowers, and leaseholders),

 any trustees, examiners, administrators, responsible officers, estate representatives, or similar

 entities for the Debtors, if any, subsequently appointed in any of the Chapter 11 Cases or upon a

 conversion to chapter 7 under the Bankruptcy Code of any of the Chapter 11 Cases, all Entities

 that are parties to or subject to the settlements, compromises, releases, discharges, and injunctions

 contained in the Plan, each Entity acquiring property under the Plan, any and all non-Debtor parties

 to Executory Contracts and Unexpired Leases, and each of their respective affiliates, successors,

 and assigns, as of the Effective Date. Pursuant to the applicable provisions of the General

 Corporation Law of the State of Delaware, other applicable nonbankruptcy law, and section

 1142(b) of the Bankruptcy Code, no action of the respective directors or stockholders of the

 Debtors shall be required to authorize the Debtors or the Reorganized Debtors, as applicable, to

 enter into, execute, deliver, file, adopt, amend, restate, consummate, or effectuate, as the case may

 be, the Plan or any Plan Document. Subject to the terms of the Plan, the Debtors reserve the right

 to alter, amend, update, or modify the Plan Documents prior to the Effective Date, subject to the

 applicable consent rights set forth in the Restructuring Support Agreement.

           5.   Objections. To the extent that any objections (including any reservations of rights

 contained therein) to the adequacy of the Disclosure Statement, confirmation of the Plan,

 assumption or rejection of Executory Contracts and Unexpired Leases, or other responses or

 reservations of rights with respect to any of the foregoing have not been withdrawn prior to entry

 of this Order, such objections and responses shall be, and hereby are, overruled on the merits and

 denied.

           6.   Governmental Approvals Not Required. This Order shall constitute all approvals

 and consents that are or may be required by the laws, rules, or regulations of any state or any other




                                                  21
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                 Document    Page 26 of 69



 governmental authority with respect to the dissemination, implementation and consummation of

 the Plan, the other Plan Documents and any other act referred to in, or contemplated by, the Plan

 or other Plan Documents or that may be necessary or appropriate for the implementation or

 consummation of the Plan or the other Plan Documents (subject to the applicable consent rights

 set forth in the Restructuring Support Agreement).

        7.      Implementation of the Plan.

                a.      Upon entry of this Order, the Debtors and the Reorganized Debtors, as

 applicable, and the appropriate officers, members of the boards of directors or managers,

 managers, general partners or managing members thereof, as applicable: (i) are authorized to

 execute, deliver, issue, file, or record such documents, contracts, instruments, releases, and other

 agreements, including the Plan Documents; and (ii) take such other actions as may be reasonably

 necessary or appropriate to effectuate, implement, and further evidence the terms and conditions

 of the Plan, the Plan Documents and the transactions contemplated thereby, including the filing of

 appropriate certificates or articles of incorporation, formation, reincorporation, merger,

 consolidation, conversion, amalgamation, arrangement, continuance, or dissolution pursuant to

 applicable or the making of any filings or recordings that may be required by applicable law in

 connection with the Plan, in each case, subject to any conditions precedent included in the

 applicable Plan Document. Such actions shall include the Restructuring Transactions and all other

 actions set forth in Article IV of the Plan or as otherwise contemplated by or in accordance with

 the Plan, including the merger, consolidation, disposition, contribution, liquidation, conversion, or

 dissolution of any Debtor as set forth in the Description of Restructuring Transactions attached as

 Exhibit I to the Plan Supplement, including any alternative set forth therein. Upon entry of this

 Order, all such actions and transactions (1) are hereby approved without the need for additional




                                                  22
Case 20-34656-KRH        Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                Document    Page 27 of 69



 corporate authorization or action and (2) if not previously implemented, shall be deemed taken on

 the Effective Date in the order set forth in the Description of Restructuring Transactions, or on

 such later date in accordance with the Plan and the other Plan Documents.

                b.      In accordance with the Description of Restructuring Transactions (as such

 are finally determined to be implemented by the Debtors and the Reorganized Debtors): (1) either

 (x) Guitar Center Holdings, Inc. (“Holdings”) shall be deemed dissolved as of January 30, 2021,

 or (y) the Reorganized Debtors shall be authorized to dissolve and wind up Holdings in accordance

 with applicable nonbankruptcy law, (2) the Reorganized Debtors shall be authorized to administer

 and satisfy the Allowed Claims against Holdings, and (3) the officers of Holdings as of the

 Effective Date (or such replacements as appointed by the Reorganized Debtors) shall remain as

 officers of Holdings to take all actions in connection with such dissolution, in each case without

 further notice to or action, order or approval by the Court or any other Entity, including preparing

 and filing any contract, instrument, agreement, tax return or other document in connection

 therewith. Any remaining assets and liabilities of Holdings shall be assigned in accordance with

 the Restructuring Transactions (as such are finally determined to be implemented by the Debtors

 and the Reorganized Debtors).

                c.      Upon entry of this Order, the Restructuring Transactions and all other

 transactions contemplated by the Plan shall be permitted to occur without any additional notice,

 consent or other action or consequence under any of the assumed Executory Contracts or

 Unexpired Leases.

        8.      No Adverse Consequence. Except as otherwise provided in the Plan or this Order,

 any term of any prepetition policy, contract, or other obligation applicable to a Debtor shall be

 void and of no further force or effect with respect to such Debtor or the applicable Reorganized




                                                 23
Case 20-34656-KRH          Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                     Desc Main
                                  Document    Page 28 of 69



 Debtor to the extent that such policy, contract or other obligation is conditioned on, creates an

 obligation as a result of, or gives rise to a right of any Entity based on: (i) the insolvency or financial

 condition of a Debtor; (ii) the commencement of these cases; (iii) the confirmation or

 consummation of this Plan, including any change of control that occurs as a result of such

 consummation; or (iv) the Restructuring Transactions and the other transactions contemplated by

 the Plan. This provision shall not be deemed a finding that either notice or consent is required

 under any Executory Contract or Unexpired Lease or that any rights or obligations would be

 triggered by the Restructuring Transactions or the other transactions contemplated by the Plan.

         9.      Executory Contracts and Unexpired Leases.

                 a.      The procedures for the assumption, assumption and assignment and

 rejection of Executory Contracts and Unexpired Leases set forth in the Plan and the Scheduling

 Order, as modified by this Order, are hereby approved in all respects on a final basis. The Debtors’

 determinations regarding the assumption or rejection of Executory Contracts and Unexpired

 Leases are based on and within the sound business judgment of the Debtors, are necessary to the

 implementation of the Plan and are in the best interests of the Debtors, their Estates, holders of

 Claims and Interests, and other parties in these cases.

                 b.      As of and subject to the occurrence of the Effective Date and, where

 applicable, the payment of any applicable Cure in accordance with Article V.B of the Plan, entry

 of this Order shall constitute: (i) approval of the assumptions, assumptions and assignments

 (including any amendments to any assumed Executory Contracts or Unexpired Leases agreed upon

 by the parties to such Executory Contracts and Unexpired Leases) and rejections of the Executory

 Contracts and Unexpired Leases pursuant to sections 365(a) and 1123 of the Bankruptcy Code;




                                                     24
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                 Document    Page 29 of 69



 and (ii) a determination by the Court that the Reorganized Debtors have provided adequate

 assurance of future performance under such assumed Executory Contracts and Unexpired Leases.

                c.      As of and subject to the occurrence of the Effective Date and the payment

 of any applicable Cure in accordance with Article V.B of the Plan, all Executory Contracts and

 Unexpired Leases (including any amendments the parties to such Executory Contracts and

 Unexpired Leases may agree upon) shall be deemed assumed by the applicable Reorganized

 Debtor in accordance with the provisions and requirements of sections 365 and 1123 of the

 Bankruptcy Code, unless such contract or lease: (i) was previously assumed or rejected by the

 Debtors pursuant to a Final Order of this Court; (ii) previously expired or terminated pursuant to

 its own terms; (iii) is the subject of a motion to reject filed by the Debtors on or before the

 Confirmation Date; (iv) is listed on the Schedule of Rejected Contracts; or (v) is otherwise rejected

 pursuant to the terms of the Plan; provided that the Debtors may only amend the Schedule of

 Rejected Contracts to add an Unexpired Lease after the date of entry of this Order with the consent

 of the applicable landlord; provided further however that any landlord that did not formally or

 informally object to the Plan or the assumption or rejection of its applicable Unexpired Lease shall

 be deemed to have consented to the Debtors’ right to amend the Schedule of Rejected Contracts

 to add its Unexpired Lease after the date of entry of this Order.

                d.      In accordance with Article V.B of the Plan, the Debtors or the Reorganized

 Debtors, as applicable, shall pay, in Cash, all amounts necessary to satisfy the monetary defaults

 under each Executory Contract and Unexpired Lease that is being assumed under the Plan on the

 Effective Date or at such times and on such other terms as the parties to such Executory Contracts

 or Unexpired Leases may agree; provided that to the extent there is a dispute as to the amount of




                                                  25
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                   Desc Main
                                 Document    Page 30 of 69



 Cure to be paid, the disputed portion of such Cure shall be paid in accordance with Article V.B.3

 of the Plan.

                e.      If a counterparty to an Executory Contract or Unexpired Lease disputes (i)

 that the amount of Cure paid by the Debtors on the Effective Date is sufficient to cure all monetary

 defaults as of the Effective Date, or (ii) any other matter pertaining to the cure payment required

 by section 365(b)(1) of the Bankruptcy Code, such counterparty shall raise such dispute with the

 Debtors or Reorganized Debtors, as applicable, not later than 30 days after the Effective Date. To

 the extent the Reorganized Debtors and a counterparty cannot resolve such dispute consensually:

 (a) the non-Debtor counterparty shall file a Proof of Claim no later than 60 days after the Effective

 Date; (b) no disputed portion of the Cure shall be paid until entry of a Final Order resolving the

 dispute and approving the assumption; and (c) such dispute shall not prevent or delay

 implementation of the Plan or the occurrence of the Effective Date. If a Proof of Claim is filed in

 accordance with Article V.B.3 of the Plan, the Debtors or the Reorganized Debtors, as applicable,

 shall, not later than 45 days after such Proof of Claim is filed, either: (x) file an objection to such

 Proof of Claim; or (y) file a request to schedule a status conference before this Court in regards to

 such Proof of Claim. Unless the Debtors have filed an objection or a request in accordance with

 the prior sentence, the amount of Cure asserted in such Proof of Claim shall be Allowed, and the

 Reorganized Debtors shall promptly pay such additional Cure.

                f.      Upon this Court’s resolution of a Cure dispute pursuant to Article V.B.3 of

 the Plan, to the extent such resolution requires a materially different Cure payment than the one

 proposed by the Reorganized Debtors (it being agreed that a difference of 25% or more from the

 Debtors’ proposed Cure is material), the Reorganized Debtors shall have three (3) Business Days




                                                   26
Case 20-34656-KRH        Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                Document    Page 31 of 69



 to determine whether they wish to assume or reject the applicable Executory Contract or Unexpired

 Lease (notwithstanding the limitations in the provisos contained in Paragraph 9(c) of this Order).

                g.      If no dispute is timely raised or no Proof of Claim is timely filed in

 accordance with Article V.B.3 of the Plan, then the Cure paid by the applicable Debtor shall be

 binding on the applicable counterparty and any amount in excess of the Cure paid by the applicable

 Debtor shall be Disallowed for all purposes, and such counterparty shall have no right to assert or

 pursue such claim against the Debtors, their Estates, the Reorganized Debtors or the respective

 properties of the foregoing.

                h.      Subject to the payment of the applicable Cure, if any, each Executory

 Contract and Unexpired Lease assumed pursuant to the Plan shall vest in and be fully enforceable

 by the applicable Reorganized Debtor in accordance with its terms, except as modified by the

 provisions of the Plan, any Final Order of this Court, applicable law, or any amendments the parties

 to such Executory Contracts and Unexpired Leases agree upon. Nothing in the Plan shall release,

 discharge, extinguish or impair any Lien, security interest, or pledge or any contractual right or

 remedy granted in favor of the counterparty under any Executory Contract or Unexpired Lease

 assumed pursuant to Article V.A of the Plan. Notwithstanding anything herein to the contrary,

 upon assumption of an Unexpired Lease, the Debtors or Reorganized Debtors, as applicable, shall

 be obligated to pay or perform any accrued but unbilled obligations under such Unexpired Lease

 in accordance with the terms of such Unexpired Lease including, but not limited to, common area

 maintenance charges, taxes, year-end adjustments, and indemnity obligations required to be paid

 under such Unexpired Lease in accordance with the terms of such Unexpired Lease, regardless of

 whether such obligations arose before or after the Petition Date.




                                                 27
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                  Desc Main
                                 Document    Page 32 of 69



                i.      To the extent any provision (including, without limitation, any “change of

 control” provision) in any Executory Contract or Unexpired Lease assumed pursuant to the Plan

 restricts or prevents, or purports to restrict or prevent, or is breached or deemed breached by, the

 assumption of such Executory Contract or Unexpired Lease, including as a result of any of the

 Restructuring Transactions, then such provision shall be deemed modified such that the

 assumption contemplated by the Plan shall not entitle the counterparty thereto to terminate such

 Executory Contract or Unexpired Lease or to exercise any other default-related rights with respect

 thereto, except for asserting and pursuing a Cure claim.

                j.      All Executory Contracts and Unexpired Leases listed on the Schedule of

 Rejected Contracts, as well as any additional Executory Contracts and Unexpired Leases the

 Debtors or the Reorganized Debtors may decide to reject in accordance with Article V.B of the

 Plan, shall be deemed rejected as of the latest of: (i) the Effective Date; (ii) the date set forth in

 the Schedule of Rejected Contracts, provided that such date shall be no later than the Effective

 Date without the consent of the applicable landlord; (iii) the date on which the Debtors make the

 determination to reject such Executory Contract or Unexpired Lease in accordance with Article

 V.B of the Plan; and (iv) with respect to an Unexpired Lease, the date on which the Debtors inform

 the landlord that they have vacated the leased premises and either deliver any applicable keys, key

 codes and/or alarm codes to the landlord or notify the landlord that they may enter and re-let the

 premises (such date, the “Rejection Date”). Any landlord that has received notice of the Schedule

 of Rejected Contracts and did not object (formally or informally) to the Rejection Date set forth

 on such schedule shall be deemed to have consented to such Rejection Date for the purposes of

 clause (ii) above; provided that with respect to any Unexpired Lease that is subsequently added to

 the Schedule of Rejected Contracts, the applicable landlord shall have 10 days to object to the




                                                  28
Case 20-34656-KRH        Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                Desc Main
                                Document    Page 33 of 69



 proposed Rejection Date; absent such timely objection, such landlord shall be deemed to have

 consented to the proposed Rejection Date for the purposes of clause (ii) above.

                k.     The Plan Supplement constituted sufficient notice of the rejection of the

 Executory Contracts and Unexpired Leases listed in the Schedule of Rejected Contracts. Pursuant

 to 11 U.S.C. § 554(a), the Debtors are authorized to abandon, and are deemed to have abandoned,

 any remaining personal property located on the premises associated with a rejected Unexpired

 Lease as of the Rejection Date (the “Abandoned Property”), free and clear of all liens, claims,

 interests, or other encumbrances. The applicable landlords or their designees may, after the

 Rejection Date, in their sole discretion and without further delay, utilize and/or dispose of such

 Abandoned Property without notice or liability to any party and without further order of the Court.

                l.     All Proofs of Claim on account of the rejection of Executory Contracts and

 Unexpired Leases shall (a) be filed no later than thirty (30) days after the Rejection Date, and

 (b) constitute General Unsecured Claims and shall be treated in accordance with Article II.C.7 of

 the Plan, subject to any applicable limitation or defense under the Bankruptcy Code and applicable

 law. The Reorganized Debtors shall have the right to object to, settle, compromise or otherwise

 resolve any Claim asserted on account of a rejected Executory Contract or Unexpired Lease.

                m.     To the extent any non-Debtor counterparty to an Executory Contract

 or an Unexpired Lease that is being rejected under the Plan fails to timely file a Proof of

 Claim as set forth above: (i) any amount on account of such counterparty’s rejection

 damages shall be Disallowed for all purposes; (ii) and such counterparty shall have no right

 to assert or pursue such claim against the Debtors, the Estates, the Reorganized Debtors, or

 the respective properties of the foregoing; and (iii) any Claim arising out of the rejection of




                                                 29
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                 Document    Page 34 of 69



 such Executory Contract or Unexpired Lease shall be deemed satisfied, released, and

 discharged.

                n.      Agreement with LBA Realty Fund III-Company XII, LLC. The rejection

 date with respect to that certain Multi-Tenant Office Lease, dated September 1, 2011 (the

 “Thousand Oaks Lease”), by and between Landlord LBA Realty Fund III-Company XII, LLC, as

 landlord (“Thousand Oaks Landlord”), and Guitar Center, Inc., as tenant, shall be the later of

 (i) January 31, 2021 and (ii) the date on which the Debtors inform the Thousand Oaks Landlord

 that they have vacated the leased premises and either deliver any applicable keys, key codes and/or

 alarm codes to the landlord or notify the Thousand Oaks Landlord that they may enter and re-let

 the premises (the “Thousand Oaks Rejection Date”). The Debtors shall be deemed to have

 abandoned, any remaining personal property located at the premises in respect of the Thousand

 Oaks Lease as of the Rejection Date applicable to the Thousand Oaks Lease (the “Thousand Oaks

 Rejection Date”), free and clear of all liens, claims, interests, or other encumbrances and the

 Thousand Oaks Landlord or its designee may, after such Thousand Oaks Rejection Date, in their

 sole discretion and without further delay, notice to any party or order of this Court, utilize and/or

 dispose of such Abandoned Property without notice or liability to any party and without further

 order of the Court. The Debtors and the Thousand Oaks Landlord agree that the Allowed amount

 of the claim in connection with the Thousand Oaks Lease shall be $[______].

        10.     Effect of Plan and This Order on Union Agreements. Nothing in the Plan or this

 Order shall be deemed to amend, supplement or otherwise modify any provision of any union

 agreements or other arrangements with unions that may exist as of the date of commencement of

 these cases.




                                                  30
Case 20-34656-KRH        Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                Desc Main
                                Document    Page 35 of 69



        11.     Approval of the New Organizational Documents. The New Corporate Governance

 Documents (including the New Preferred Equity Documents and the New Junior Preferred

 Documents) and the organizational documents of each other Debtor or Reorganized Debtor, as

 they may be amended, amended and restated, supplemented or otherwise modified in connection

 with the Restructuring Transactions, the Plan, and the other transactions contemplated thereby

 (subject to the applicable consent rights set forth in the Restructuring Support Agreement), are

 hereby approved in all respects. The obligations of the applicable Reorganized Debtors related

 thereto, will, upon execution, constitute legal, valid, binding, and authorized obligations of such

 Reorganized Debtors, enforceable in accordance with their terms and not in contravention of any

 state or federal law. The Debtors and the Reorganized Debtors are hereby authorized, without

 further approval of the Court or any other party, to execute and deliver all agreements, documents,

 instruments, and certificates relating to the New Corporate Governance Documents and the

 organizational documents of each other Reorganized Debtor, as they may be amended, amended

 and restated, supplemented or otherwise modified in connection with the Restructuring

 Transactions, the Plan, and the other transactions contemplated thereby (subject to the applicable

 consent rights set forth in the Restructuring Support Agreement), and take such other actions as

 reasonably deemed necessary to perform their obligations thereunder.

        12.     Stockholders Agreement. The stockholders agreement of Reorganized Guitar

 Center, a substantially final form of which is attached as Exhibit A-3 to the Plan Supplement (the

 “Stockholders Agreement”) shall be effective on the Effective Date of the Plan, operative and

 binding on, and enforceable against, Reorganized Guitar Center and all holders of New Common

 Equity and Warrants of Reorganized Guitar Center.




                                                 31
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                  Desc Main
                                 Document    Page 36 of 69



        13.     New Preferred Equity and New Junior Preferred Equity Tag-Along Agreement. A

 tag-along agreement of Reorganized Guitar Center, which will include the terms and conditions in

 Annex A of the stockholders agreement of Reorganized Guitar Center attached as Exhibit A-3 to

 the Plan Supplement (the “Tag-Along Agreement”) shall be effective on the Effective Date of the

 Plan, operative and binding on, and enforceable against, Reorganized Guitar Center and all holders

 of New Common Equity, New Preferred Equity and New Junior Preferred Equity of Reorganized

 Guitar Center, whether or not such holder executes the Tag-Along Agreement.

        14.     New ABL Facility.

                a.      On the Effective Date, the Reorganized Debtors are authorized to execute

 and deliver the New ABL Documents and to perform their obligations thereunder, including the

 payment or reimbursement of all applicable fees, expenses, other payments, losses, damages or

 indemnities under the New ABL Documents. Upon their execution, the New ABL Documents

 shall constitute legal, valid, binding, and authorized joint and several obligations of the applicable

 Reorganized Debtors enforceable in accordance with their respective terms, and such indebtedness

 and obligations shall not be, and shall not be deemed to be, enjoined or subject to challenge,

 discharge, impairment, release, avoidance, recharacterization, or subordination.

                b.      On the Effective Date, all Liens, deeds of trust, pledges, and other security

 interests granted pursuant to, or in connection with the New ABL Documents shall: (1) be valid,

 binding, perfected, enforceable (A) first priority Liens subject to Permitted Encumbrances (as

 defined in the New ABL Agreement) on and security interests in the “ABL Priority Collateral” (as

 such term shall be defined in an Intercreditor Agreement to be entered in connection with

 effectuating the Plan (the “Intercreditor Agreement”) by and among Wells Fargo Bank, National

 Association, as ABL Agent, and U.S. Bank, National Association, as Notes Collateral Agent, and




                                                  32
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                 Document    Page 37 of 69



 as acknowledged by the Debtors) and (B) second priority Liens subject to Permitted Encumbrances

 on and security interests in the “Notes Priority Collateral” (as defined in the Intercreditor

 Agreement); (2) have the priorities established by applicable nonbankruptcy law, the New ABL

 Documents and any applicable intercreditor agreements, including the Intercreditor Agreement;

 (3) be deemed fully perfected on the Effective Date; and (4) not be, and shall not be deemed to be,

 enjoined or subject to challenge, discharge, impairment, release, avoidance, recharacterization, or

 subordination. For the avoidance of doubt, in no event shall a Lien, pledge or security interest be

 granted under the New ABL Documents (A) on an Unexpired Lease to the extent such grant would

 constitute or result in (i) the abandonment, cancellation, invalidation or unenforceability of any

 right, title or interest of any Debtor or Reorganized Debtors in such Unexpired Lease or (ii) a

 breach or termination pursuant to the terms of, or a default under, any lease (including such

 Unexpired Lease), contract, property rights agreement or license (other than to the extent that any

 restriction on such assignment would be ineffective pursuant to applicable law, including, to the

 extent applicable, Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision

 or provisions) of any relevant jurisdiction or principles of equity), (B) on the Thousand Oaks

 Lease, provided that such Lien shall attach to the proceeds of any such Unexpired Lease. For the

 further avoidance of doubt (1) the Lien, pledge or security interests granted under the New ABL

 Documents will not attach to, or constitute a direct lien on, any landlord’s fee interest in property

 leased to the Reorganized Debtors (as opposed to the leasehold interest of the Reorganized Debtor)

 and (2) nothing in this Order shall be deemed consent by a landlord to the granting of a Lien,

 pledge, or security interest by the Reorganized Debtors.

                c.      All Bank Products, Cash Management Services and Letters of Credit issued

 or provided by (1) the Prepetition ABL Agent under the Prepetition ABL Credit Agreement (and




                                                  33
Case 20-34656-KRH        Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                Document    Page 38 of 69



 each as defined therein), which were deemed under the DIP Order to be issued under the ABL DIP

 Credit Agreement and to constitute ABL DIP Obligations, or (2) the ABL DIP Agent under the

 ABL DIP Credit Agreement, and all obligations under or in connection with the foregoing shall

 be automatically deemed issued under the New ABL Facility and shall constitute obligations under

 the New ABL Facility in accordance with the terms and conditions thereof.

                d.      The Reorganized Debtors and the New ABL Agent are authorized to make

 all filings and recordings, and to obtain all governmental approvals and consents to evidence,

 establish, continue and perfect any and all financing statements and other documents, amendments

 thereto, or assignments thereof evidencing the Liens and security interests granted in connection

 with the New ABL Facility under the provisions of the applicable state, provincial, federal or other

 law (whether domestic or foreign) that would be applicable in the absence of the Plan and this

 Order (it being understood that perfection of the liens and security interests granted under the New

 ABL Documents shall occur automatically on the Effective Date by virtue of the entry of this

 Order, and any such filings, recordings, approvals and consents shall not be necessary or required),

 and the Reorganized Debtors shall thereafter reasonably cooperate to make all other filings and

 recordings that otherwise would be necessary under applicable law or are reasonably requested by

 the New ABL Agent to give notice of such financing statements and other documents, amendments

 thereto, or assignments thereof evidencing the Liens and security interests granted in connection

 with the New ABL Facility.

        15.     New First Lien Debt.

                a.      On the Effective Date, the Reorganized Debtors are authorized to execute

 and deliver the New First Lien Documents and to perform their obligations thereunder, including

 the payment or reimbursement of all applicable fees, expenses, other payments, losses, damages




                                                 34
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                  Desc Main
                                 Document    Page 39 of 69



 or indemnities under the New First Lien Documents. Upon their execution, the New First Lien

 Documents shall constitute legal, valid, binding, and authorized joint and several obligations of

 the applicable Reorganized Debtors, enforceable in accordance with their respective terms, and

 such indebtedness and obligations shall not be, and shall not be deemed to be, subject to challenge,

 discharge, impairment, release, avoidance, recharacterization, or subordination.

                b.      On the Effective Date, all Liens, deeds of trust, pledges and other security

 interests granted pursuant to or in connection with the New First Lien Documents shall: (1) be

 valid, binding, perfected, enforceable (A) first priority Liens subject to Permitted Liens (as defined

 in the New First Lien Indenture) on and security interests in the “Notes Priority Collateral” (as

 defined in the Intercreditor Agreement) and (B) second priority Liens subject to Permitted Liens

 on and security interests in the “ABL Priority Collateral” (as defined in the Intercreditor

 Agreement); (2) have the priorities established under applicable nonbankruptcy law, the New First

 Lien Documents and any applicable intercreditor agreements, including the Intercreditor

 Agreement; (3) be deemed fully perfected on the Effective Date; and (4) not be, and shall not be

 deemed to be, enjoined or subject to challenge, discharge, impairment, release, avoidance,

 recharacterization, or subordination. For the avoidance of doubt, in no event shall a Lien, pledge

 or security interest be granted under the New First Lien Documents (A) on an Unexpired Lease to

 the extent such grant would constitute or result in (i) the abandonment, cancellation, invalidation

 or unenforceability of any right, title or interest of any Debtor or Reorganized Debtors in such

 Unexpired Lease or (ii) a breach or termination pursuant to the terms of, or a default under, any

 lease (including such Unexpired Lease), contract, property rights agreement or license (other than

 to the extent that any restriction on such assignment would be ineffective pursuant to applicable

 law, including, to the extent applicable, Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any




                                                  35
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                 Document    Page 40 of 69



 successor provision or provisions) of any relevant jurisdiction or principles of equity), (B) on the

 Thousand Oaks Lease, provided that such Lien shall attach to the proceeds of any such Unexpired

 Lease. For the further avoidance of doubt (1) the Lien, pledge or security interests granted under

 the New First Lien Documents will not attach to, or constitute a direct lien on, any landlord’s fee

 interest in property leased to the Reorganized Debtors (as opposed to the leasehold interest of the

 Reorganized Debtor) and (2) nothing in this Order shall be deemed consent by a landlord to the

 granting of a Lien, pledge, or security interest by the Reorganized Debtors.

                c.      The Reorganized Debtors and the Collateral Agent or its designee (as

 defined in the New First Lien Indenture) under the New First Lien Indenture are authorized to

 make all filings and recordings, and to obtain all governmental approvals and consents to evidence,

 establish, continue and perfect any and all financing statements and other documents, amendments

 thereto, or assignments thereof evidencing the Liens and security interests granted in connection

 with the New First Lien Debt under the provisions of the applicable state, provincial, federal or

 other law (whether domestic or foreign) that would be applicable in the absence of the Plan and

 this Order (it being understood that perfection of the liens and security interests granted under the

 New First Lien Documents shall occur automatically on the Effective Date by virtue of the entry

 of this Order, and any such filings, recordings, approvals and consents shall not be necessary or

 required), and the Reorganized Debtors shall thereafter reasonably cooperate to make all other

 filings and recordings that otherwise would be necessary under applicable law or are reasonably

 requested by the Collateral Agent or its designee to give notice of such financing statements and

 other documents, amendments thereto, or assignments thereof evidencing the Liens and security

 interests granted in connection with the New First Lien Documents.

        16.     Indemnification.




                                                  36
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                 Document    Page 41 of 69



                a.      Any obligations of the Debtors pursuant to the Indemnification Agreements

 to indemnify current and former officers, directors, agents, or employees with respect to all present

 and future actions, suits, and proceedings against the Debtors or such directors, officers, agents or

 employees, based upon any act or omission for or on behalf of the Debtors, other than actions

 arising out of the intentional fraud, gross negligence or willful misconduct of such directors,

 officers, agents or employees, will not be discharged or impaired by Confirmation. All such

 obligations (other than obligations arising out of the intentional fraud, gross negligence or willful

 misconduct of such directors, officers, agents or employees) will be deemed and treated as

 executory contracts to be assumed by the Debtors under the Plan and this Order and will continue

 as obligations of the Reorganized Debtors.

                b.      Notwithstanding anything to the contrary in the Plan or this Order, any

 indemnification and reimbursement provisions under the Prepetition ABL Credit Agreement or

 the Superpriority Secured Notes Indenture that are expressly stated to survive any repayment or

 conversion under, or termination of, the Prepetition ABL Credit Agreement or the Superpriority

 Secured Notes Indenture, as applicable, shall survive any cancellation, conversion or discharge

 under the Plan and this Order in accordance with its terms, and any rights that such the Prepetition

 ABL Agent or the Superpriority Secured Notes Trustee may have under the agency provisions of

 the Prepetition ABL Credit Agreement or the Superpriority Secured Notes Indenture, as

 applicable, shall survive any such cancellation or discharge but only to the extent they would have

 survive under the Prepetition ABL Loan Documents and the Superpriority Notes Indenture.

        17.     Plan Distributions. The Debtors and the Reorganized Debtors are authorized to

 make all distributions pursuant to the terms of the Plan and to pay any applicable fees and expenses

 approved by this Order or any other order of this Court. The distributions under the Plan give




                                                  37
Case 20-34656-KRH           Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49              Desc Main
                                   Document    Page 42 of 69



 effect to the relative rights and priorities of the various claimholders and are being made in

 accordance with all applicable intercreditor agreements and subordination agreements governing

 the Debtors’ obligations. All distributions made in accordance with the Plan are intended to be,

 and shall be, final. The Debtors and Reorganized Debtors (as applicable) are authorized to pay

 and/or reimburse any and all professional fees, including those incurred by the ABL DIP Agent,

 the Term DIP Agent, the New ABL Agent, the Trustee (under and as defined in the New First Lien

 Indenture) and the Notes Collateral Trustee (as defined in the New First Lien Indenture), as and to

 the extent contemplated by and in accordance with the Plan, the ABL DIP Facility Documents, the

 Term DIP Documents, the New ABL Documents and the New First Lien Documents, without

 reference to previous financing orders entered in these cases. The Debtors and Reorganized

 Debtors (as applicable) are authorized to pay the Transaction Expenses in accordance with Article

 VI.L of the Plan.

        18.        Conditions to Effective Date. The Plan shall not become effective unless and until

 the conditions set forth in Article VII.B of the Plan have been satisfied or waived pursuant to

 Article VII.C of the Plan.

        19.        Issuance of Plan Securities.    The Debtors and the Reorganized Debtors are

 authorized to issue and distribute all securities provided for under the Plan, including the New

 Common Equity, the New Preferred Equity, the New Junior Preferred Equity, and the Warrants.

        20.        Exemption under Section 1145 of the Bankruptcy Code and Section 4(a)(2) of the

 Securities Act.

                   a.     Upon consummation of the Plan, the issuance, distribution and sale of the

 New Preferred Equity and the New Junior Preferred Equity under the Plan (other than the New

 Preferred Equity being sold to the Investor Support Parties) shall be exempt from, among other




                                                   38
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                  Desc Main
                                 Document    Page 43 of 69



 things, the registration and prospectus delivery requirements of the Securities Act and any other

 applicable federal, state or local law requiring registration for the offering, issuance, distribution

 or sale of securities in accordance with and pursuant to section 1145 of the Bankruptcy Code to

 the maximum extent permitted and applicable, and, to the extent the exemption under section 1145

 of the Bankruptcy Code is unavailable, pursuant to another applicable exemption without further

 act or action by any Entity.

                b.      The New Preferred Equity and the New Junior Preferred Equity (other than

 the New Preferred Equity being sold to the Investor Support Parties) shall be freely tradable and

 transferable by the recipients thereof, subject to: (i) the provisions of section 1145(b)(1) of the

 Bankruptcy Code relating to the definition of an “underwriter” in section 2(a)(11) of the Securities

 Act; (ii) compliance with any rules and regulations of the Securities and Exchange Commission,

 if any, applicable at the time of any future transfer of such securities or instruments; (iii) any

 restrictions on the transferability of the New Preferred Equity or the New Junior Preferred Equity

 contained in the New Corporate Governance Documents; and (iv) any applicable regulatory

 approval.

                c.      The offer, issuance, distribution and sale of the New Common Equity and

 Warrants (including any shares of New Common Equity issuable upon the exercise thereof) under

 the Plan and of the New Preferred Equity being sold to the Investor Support Parties shall be made

 only to the Investor Support Parties who represent that they are “accredited investors” within the

 meaning of Rule 501(a) of Regulation D of the Securities Act, “qualified institutional buyers” or

 non-U.S. persons purchasing in a transaction exempt from registration under Regulation S of the

 Securities Act, and, as such, shall be exempt, pursuant to Section 4(a)(2) of the Securities Act,

 including potentially pursuant to the safe harbor provided by Regulation D promulgated thereunder




                                                  39
Case 20-34656-KRH          Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49              Desc Main
                                  Document    Page 44 of 69



 and/or Regulation S, or another applicable exemption, from registration under the Securities Act

 and all rules and regulations promulgated thereunder and pursuant to similar applicable

 exemptions from registration under any state or local law requiring registration for the offer,

 issuance, or distribution of securities.

                 d.      The New Common Equity and Warrants (including any shares of New

 Common Equity issuable upon the exercise thereof) and the New Preferred Equity being sold to

 the Investor Support Parties, shall be deemed “restricted securities” (as defined under Rule 144 of

 the Securities Act) and may not be offered, sold, exchanged, assigned or otherwise transferred

 (collectively, a “Transfer”) unless the Transfer is registered under the Securities Act, or an

 exemption from registration of the Transfer under the Securities Act is available, subject in all

 such cases to any limitation on transfer in the New Corporate Governance Documents of

 Reorganized Guitar Center.

                 e.      Should the Debtors or the Reorganized Debtors elect, on or after the

 Effective Date, to reflect all or any portion of the ownership of the New Common Equity, the

 Warrants (including any shares of New Common Equity issuable upon the exercise of the

 Warrants), the New Preferred Equity, and the New Junior Preferred Equity through the facilities

 of DTC, DTC is directed to accept and conclusively rely upon the Plan and this Order in lieu of a

 legal opinion regarding whether the issuance of the New Common Equity, the Warrants (including

 any shares of New Common Equity issuable upon the exercise thereof), the New Preferred Equity

 and the New Junior Preferred Equity are exempt from registration and/or eligible for the DTC

 book entry delivery, settlement, and depository services.

         21.     Cancellation of Existing Securities and Agreements. Except as otherwise provided

 under the Plan, this Order or any other Plan Document, on the Effective Date and, other than with




                                                 40
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                Desc Main
                                 Document    Page 45 of 69



 respect to the cancellation of the Existing Common Equity, all agreements, instruments, notes,

 certificates, indentures, mortgages, security documents, and other instruments or documents

 evidencing or creating any indebtedness or giving rise to any Claim or Interest and any rights of

 any holder thereof as of the Effective Date shall be deemed cancelled and of no force or effect

 (except for the purpose of evidencing a right of the holders of Claims or Interests to receive

 distributions under the Plan), and the Debtors shall not have any continuing obligations thereunder;

 provided that the foregoing shall not act to cancel any Executory Contract or Unexpired Lease that

 is assumed pursuant to the Plan. This Order shall constitute a determination that all Superpriority

 Secured Notes Claims, Secured Notes Claims, and Unsecured Notes Claims have been

 automatically and unconditionally released, discharged and terminated on the Effective Date, and

 such release, discharge, and termination shall be binding upon and govern the acts of all Persons,

 including all filing agents, filing officers, title agents, title companies, recorders of mortgages,

 recorders of deeds, registrars of deeds, administrative agencies, governmental departments,

 secretaries of states, federal, state, county and local officials and all other Persons who may be

 required by operation of law, the duties of their office, or contract, to accept, file, register or

 otherwise record or release any documents or instruments that reflect the release of security

 interests (all such entities being referred to as the “Recording Officers”).

        22.     Release of Liens. Except as otherwise provided in the Plan, this Order, or in any

 other Plan Document, on the Effective Date, subject to receipt of the applicable distributions, if

 applicable, all recorded encumbrances, Liens, and other interests (collectively, the

 “Encumbrances”) in the property of the Estates as of the Effective Date shall be released and

 discharged and all of the right, title, and interest of any holder of such Encumbrances shall revert

 to the Reorganized Debtors and their successors and assigns, in each case, without any further




                                                  41
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                   Desc Main
                                 Document    Page 46 of 69



 approval or order of the Bankruptcy Court and without any action or Filing being required to be

 made. Except as otherwise provided in the Plan, this Order, or in any other Plan Document, the

 holder of any such Encumbrance shall be directed to release any collateral or other property of the

 Debtors (including any cash collateral) held by such holder and to take such actions as may be

 requested by the Reorganized Debtors to evidence the release of such Encumbrance, including the

 execution, delivery and filing or recording of such releases as may be requested by the Reorganized

 Debtors. The presentation or filing of this Order to any Recording Officer shall constitute good

 and sufficient evidence of, but shall not be required to effect, the termination of such

 Encumbrances. Without limiting the general effect of the foregoing, all Recording Officers are

 authorized and specifically directed to strike all recorded Encumbrances in favor of the collateral

 agents for, or holders of, the Superpriority Secured Notes Claims and Secured Notes Claims

 (collectively, the “Secured Parties”) recorded prior to the date hereof. A certified copy of this Order

 may be filed with the appropriate Recording Officers to evidence cancellation of any recorded

 Encumbrances in favor of the Secured Parties. If any Secured Party that has filed any financing

 statement, mortgage or other document or agreement evidencing any Encumbrance shall not have

 delivered to the Debtors, prior to the Effective Date, termination statements, instruments of

 satisfaction, or releases of all such Encumbrances, in proper form for filing and executed by the

 appropriate parties, then the Debtors are hereby authorized to execute and file such statements,

 instruments or releases of behalf of such Secured Party.

        23.     Ordinary Course Distributions.          Once a Claim becomes an Allowed Claim,

 distributions (if any) shall be made to the holder of such Allowed Claim in accordance with the

 provisions of the Plan. The Allowed Claims not paid on the Effective Date shall be paid by the

 Reorganized Debtors in the ordinary course of business without any interest, dividends or accruals




                                                   42
Case 20-34656-KRH        Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                Document    Page 47 of 69



 paid on such Claim (except to the extent payment of interest on such Allowed Claim is required in

 accordance with Article II.F of the Plan).

        24.     Proofs of Claim.     Except as otherwise provided in the Plan, (a) there is no

 requirement to file a Proof of Claim (or otherwise request allowance of a Claim) in the Chapter 11

 Cases and (b) all Allowed Claims shall be satisfied in the ordinary course of business of the

 Reorganized Debtors.

        25.     Disputed Claims Process.

                a.      If the Debtors dispute any Claim, such dispute shall be determined, resolved

 or adjudicated, as the case may be, (i) with respect to Claims (a) relating to Executory Contracts

 or Unexpired Leases or (b) with respect to which a Proof of Claim or request for payment of an

 Administrative Claim has been filed in the Chapter 11 Cases, by a Final Order of the Bankruptcy

 Court, and (ii) with respect to all other Claims, by a Final Order of a court in which such Claim

 could have been adjudicated if the Chapter 11 Cases had not been commenced (for the avoidance

 of doubt, these Claims shall survive the Effective Date as if the Chapter 11 Cases had not been

 commenced).

                b.      Notwithstanding the foregoing, the Debtors, the Reorganized Debtors or

 any other party in interest shall be entitled to object to all Claims except for those Allowed under

 the Plan or a Final Order. Any objections to Claims shall be served and Filed (i) on or before the

 ninetieth (90th) day following the later of (A) the Effective Date and (B) the date that a Proof of

 Claim is filed or amended or a Claim is otherwise asserted or amended in writing by or on behalf

 of a holder of such Claim or (ii) such later date as ordered by the Bankruptcy Court upon motion

 (which may be objected to by any party in interest) filed by the Reorganized Debtors.




                                                 43
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                 Document    Page 48 of 69



                c.      Notwithstanding anything to the contrary in the Plan, except with respect to

 Cure amounts, if any portion of a Claim is Disputed, no payment or distribution provided

 hereunder shall be made on account of such Claim unless and until such Disputed Claim becomes

 Allowed. No distribution under the Plan shall be made on Disallowed Claims, and the holders of

 Disallowed Claims shall not be entitled to pursue such Claims in any other court.

        26.     Plan Settlement. The compromises and settlements of Claims, Interests, disputes,

 and controversies embodied in the Plan are approved under Bankruptcy Rule 9019 and sections

 363 and 1123(b)(3) of the Bankruptcy Code.

        27.     Section 1146 Exemption. Pursuant to section 1146 of the Bankruptcy Code, (a) the

 issuance, transfer or exchange of any securities, instruments or documents, (b) the creation of any

 lien, mortgage, deed of trust or other security interest, (c) the making, assignment or recording of

 any lease or sublease or the making or delivery of any deed or other instrument of transfer under,

 pursuant to, or in connection with the Plan, (d) the grant of collateral under the New First Lien

 Documents and the New ABL Facility, (e) the issuance, renewal, modification or securing of

 indebtedness by such means, and the making, delivery or recording of any deed or other instrument

 of transfer under, in furtherance of, or in connection with, the Plan, and (f) any other transfers

 (whether from a Debtor to a Reorganized Debtor or to any other Person) of property under the Plan

 in connection with the Restructuring Transactions shall not be subject to any document recording

 tax, stamp tax, conveyance fee or other similar tax, mortgage tax, real estate transfer tax, mortgage

 recording tax, Uniform Commercial Code filing or recording fee, regulatory filing or recording

 fee, sales tax, use tax or other similar tax or governmental assessment. Consistent with the

 foregoing, each recorder of deeds or similar official (or any other Person with authority over any

 of the foregoing) for any county, city or governmental unit in which any instrument hereunder is




                                                  44
Case 20-34656-KRH        Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                Document    Page 49 of 69



 to be recorded is directed to comply with the requirements of section 1146 of the Bankruptcy Code

 and shall accept for filing and recordation accept such instrument without requiring the payment

 of any filing fees, documentary stamp tax, deed stamps, stamp tax, transfer tax, intangible tax or

 similar tax.

         28.    Preservation of Causes of Action. Except as provided in the Plan or in any contract,

 instrument, release or other agreement entered into or delivered in connection with the Plan, in

 accordance with section 1123(b) of the Bankruptcy Code, the Reorganized Debtors shall retain all

 Causes of Action that the Debtors or the Estates may hold against any Person or Entity to the extent

 not released under Article IX.B of the Plan or otherwise, including the Avoidance Actions (and all

 Privilege Rights with respect to any of the foregoing), and may, in their sole discretion, pursue or

 settle any such Causes of Action, as appropriate, in accordance with the best interests of the

 Estates. On and after the Effective Date, the Reorganized Debtors shall have the exclusive right,

 authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle,

 compromise, release, withdraw, or litigate to judgment any Causes of Action preserved pursuant

 to the Plan and to decline to do any of the foregoing without the consent or approval of any third

 party or further notice to or action, order, or approval of the Court. The Debtors and Reorganized

 Debtors expressly reserve all rights to prosecute any and all Causes of Action against any Person

 or Entity, except as otherwise expressly provided in the Plan, and, therefore, no preclusion

 doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim

 preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to any Cause of

 Action upon, after, or as a consequence of the Confirmation or the occurrence of the Effective

 Date.




                                                 45
Case 20-34656-KRH           Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                Desc Main
                                   Document    Page 50 of 69



        29.     Authorization to Consummate. The Debtors are authorized to consummate the Plan

 after entry of this Order subject to satisfaction or waiver (by the applicable parties pursuant to the

 Restructuring Support Agreement) of the conditions precedent to the Effective Date set forth in

 Article VII of the Plan.

        30.     Injunctions, Releases, and Exculpation. As of the Effective Date, except for the

 rights that remain in effect after the Effective Date to enforce the Plan, the release, exculpation

 and injunction provisions set forth in the Plan (including, without limitation, the provisions set

 forth in Article IX.A-C that are reproduced below) are hereby approved and shall be effective and

 binding on all Persons and Entities, without further order or action by this Court.

                a.      Releases by the Debtors. Pursuant to section 1123(b) of the Bankruptcy
                        Code, for good and valuable consideration, on and after the Effective
                        Date, each Released Party is, and is deemed released and discharged by
                        the Debtors, the Reorganized Debtors, and their Estates (and their
                        respective successors and assigns) from any and all Causes of Action,
                        including any derivative claims asserted on behalf of the Debtors, that
                        the Debtors, the Reorganized Debtors, or their Estates would have been
                        legally entitled to assert in their own right (whether individually or
                        collectively) or on behalf of the holder of any Claim or Interest, or that
                        any holder of any Claim or Interest could have asserted on behalf of
                        the Debtors, based on or relating to, or in any manner arising from, in
                        whole or in part: (i) the Debtors, the Debtors’ in- or out-of-court
                        restructuring efforts, intercompany transactions, the formulation,
                        preparation, dissemination, negotiation, or filing of the Restructuring
                        Support Agreement, the DIP Facilities, the New ABL Facility, the
                        Prepetition ABL Loan Documents, the Disclosure Statement, or the
                        Plan; (ii) any restructuring, contract, instrument, release, or other
                        agreement or document (including providing any legal opinion
                        requested by any Entity regarding any transaction, contract,
                        instrument, document, or other agreement contemplated by the Plan
                        or the reliance by any Released Party on the Plan or the Confirmation
                        Order in lieu of such legal opinion) created or entered into in
                        connection with the Restructuring Support Agreement, the DIP
                        Facilities, the New ABL Facility, the Prepetition ABL Loan Documents,
                        the Disclosure Statement, or the Plan; (iii) the Chapter 11 Cases, the
                        DIP Facilities, the Prepetition ABL Loan Documents, the Disclosure
                        Statement, the Plan, the filing of the Chapter 11 Cases, the pursuit of
                        confirmation of the Plan, the pursuit of consummation of the Plan, the




                                                  46
Case 20-34656-KRH    Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49               Desc Main
                            Document    Page 51 of 69



                    administration and implementation of the Plan, including the issuance
                    or distribution of securities pursuant to the Plan, or the distribution of
                    property under the Plan or any other related agreement; (iv) any
                    securities issued by the Debtors, the ownership thereof, and the
                    assertion or enforcement of rights and remedies thereunder against the
                    Debtors; any Avoidance Actions; and the Indentures; or (v) any other
                    act or omission, transaction, agreement, event, or other occurrence
                    taking place on or before the Effective Date, in each case related to the
                    foregoing clauses (i) through (iv). Notwithstanding anything to the
                    contrary in the foregoing, the releases set forth above do not release (i)
                    any post-Effective Date obligations of any party or Entity under the
                    Plan, any Restructuring Transaction, or any document, instrument, or
                    agreement executed to implement the Plan, (ii) the rights of any holder
                    of allowed Claims to receive distributions under the Plan, (iii) any
                    obligations of any party under a contract or lease that has been
                    assumed by the Debtors or the Reorganized Debtors, or (iv) any claims,
                    causes of action, defenses, offsets, rights of setoff, rights of recoupment
                    or Avoidance Actions asserted as defenses or brought as counterclaims
                    to Claims asserted against the Debtors or the Reorganized Debtors.

            b.      Releases by Holders of Claims and Interests. As of the Effective Date,
                    each Releasing Party is, and is deemed to have released and discharged
                    each Debtor, Reorganized Debtor, and Released Party from any and all
                    Causes of Action, including any derivative claims asserted on behalf of
                    the Debtors, that such Entity would have been legally entitled to assert
                    (whether individually or collectively), based on or relating to, or in any
                    manner arising from, in whole or in part: (i) the Debtors, the Debtors’
                    in- or out-of-court restructuring efforts, intercompany transactions,
                    the formulation, preparation, dissemination, negotiation, or filing of
                    the Restructuring Support Agreement, the DIP Facilities, the New ABL
                    Facility, the Prepetition ABL Loan Documents, the Disclosure
                    Statement, or the Plan; (ii) any restructuring, contract, instrument,
                    release, or other agreement or document (including providing any legal
                    opinion requested by any Entity regarding any transaction, contract,
                    instrument, document, or other agreement contemplated by the Plan
                    or the reliance by any Released Party on the Plan or the Confirmation
                    Order in lieu of such legal opinion) created or entered into in
                    connection with the Restructuring Support Agreement, the DIP
                    Facilities, the New ABL Facility, the Prepetition ABL Loan Documents,
                    the Disclosure Statement, or the Plan; (iii) the Chapter 11 Cases, the
                    DIP Facilities, the Prepetition ABL Loan Documents, the Disclosure
                    Statement, the Plan, the filing of the Chapter 11 Cases, the pursuit of
                    confirmation of the Plan, the pursuit of consummation of the Plan, the
                    administration and implementation of the Plan, including the issuance
                    or distribution of securities pursuant to the Plan, or the distribution of
                    property under the Plan or any other related agreement; (iv) any




                                            47
Case 20-34656-KRH    Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49              Desc Main
                            Document    Page 52 of 69



                    securities issued by the Debtors, the ownership thereof, and the
                    assertion or enforcement of rights and remedies thereunder against the
                    Debtors; any Avoidance Actions; and the Indentures; or (v) any other
                    act or omission, transaction, agreement, event or other occurrence
                    taking place on or before the Effective Date, in each case related to the
                    foregoing clause (i) through (iv). Notwithstanding anything to the
                    contrary in the foregoing, the releases set forth above do not release (i)
                    any post-Effective Date obligations of any party or Entity under the
                    Plan, any Restructuring Transaction, or any document, instrument, or
                    agreement (including those set forth in the Plan Supplement) executed
                    to implement the Plan or (ii) the rights of any holder of allowed Claims
                    to receive distributions under the Plan.

            c.      Exculpation. Except as otherwise specifically provided in the Plan, no
                    Exculpated Party shall have or incur, and each Exculpated Party is
                    hereby released and exculpated from any Cause of Action for any
                    Claim related to any act or omission in connection with, relating to, or
                    arising out of, the Chapter 11 Cases, the formulation, preparation,
                    dissemination, negotiation, filing, or termination of the Restructuring
                    Support Agreement and related prepetition transactions, the
                    Disclosure Statement, the Plan, or any Restructuring Transaction,
                    contract, instrument, release, or other agreement or document
                    (including providing any legal opinion requested by any Entity
                    regarding any transaction, contract, instrument, document, or other
                    agreement contemplated by the Plan or the reliance by any Exculpated
                    Party on the Plan or the Confirmation Order in lieu of such legal
                    opinion) created or entered into in connection with the Disclosure
                    Statement or the Plan, the filing of the Chapter 11 Cases, the pursuit of
                    confirmation of the Plan, the pursuit of consummation of the Plan, the
                    administration and implementation of the Plan, including the issuance
                    of securities pursuant to the Plan, or the distribution of property under
                    the Plan or any other related agreement, except for claims related to
                    any act or omission that is determined in a final order to have
                    constituted actual fraud, willful misconduct, or gross negligence, but in
                    all respects such Entities shall be entitled to reasonably rely upon the
                    advice of counsel with respect to their duties and responsibilities
                    pursuant to the Plan. The Exculpated Parties have, and upon
                    completion of the Plan shall be deemed to have, participated in good
                    faith and in compliance with the applicable laws with regard to the
                    solicitation of, and distribution of, consideration pursuant to the Plan
                    and, therefore, are not, and on account of such distributions shall not
                    be, liable at any time for the violation of any applicable law, rule, or
                    regulation governing the solicitation of acceptances or rejections of the
                    Plan or such distributions made pursuant to the Plan.




                                            48
Case 20-34656-KRH       Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49              Desc Main
                               Document    Page 53 of 69



               d.      Injunction. Except as otherwise expressly provided in the Plan or for
                       obligations issued or required to be paid pursuant to the Plan or the
                       Confirmation Order, all Entities that have held, hold, or may hold
                       Claims or Interests that have been released pursuant to the Plan, shall
                       be discharged pursuant to the Plan, or are subject to exculpation
                       pursuant to the Plan, are permanently enjoined, from and after the
                       Effective Date, from taking any of the following actions against, as
                       applicable, the Debtors, the Reorganized Debtors, the Released Parties
                       or the Exculpated Parties: (i) commencing or continuing in any manner
                       any action or other proceeding of any kind on account of or in
                       connection with or with respect to any such Claims or Interests; (ii)
                       enforcing, attaching, collecting, or recovering by any manner or means
                       any judgment, award, decree, or order against such Entities on account
                       of or in connection with or with respect to any such Claims or Interests;
                       (iii) creating, perfecting, or enforcing any lien or encumbrance of any
                       kind against such Entities or the property or the estates of such Entities
                       on account of or in connection with or with respect to any such Claims
                       or Interests; (iv) except as otherwise provided in Article II.D of the
                       Plan, asserting any right of setoff, subrogation, or recoupment of any
                       kind against any obligation due from such Entities or against the
                       property of such Entities on account of or in connection with or with
                       respect to any such claims or interests unless such Entity has timely
                       asserted such setoff right in a document filed with the Bankruptcy
                       Court explicitly preserving such setoff, and notwithstanding an
                       indication of a claim or interest or otherwise that such Entity asserts,
                       has, or intends to preserve any right of setoff pursuant to applicable
                       law or otherwise; and (v) commencing or continuing in any manner any
                       action or other proceeding of any kind on account of or in connection
                       with or with respect to any such claims or interests released or settled
                       pursuant to the Plan.

               e.      Term of Injunctions or Stays. Unless otherwise provided in the Plan or
                       in the Confirmation Order, all injunctions or stays arising under or
                       entered during the pendency of the Chapter 11 Cases under section 105
                       or 362 of the Bankruptcy Code, or otherwise, and in existence on the
                       Confirmation Date, shall remain in full force and effect until the later
                       of the Effective Date and the date indicated in the order providing for
                       such injunction or stay.

        31.    Discharge of Claims and Termination of Interests. Pursuant to section 1141(d) of

 the Bankruptcy Code, and except as otherwise provided in the Plan, this Order, or any other Plan

 Document, as of the Effective Date: (a) the treatment of all Claims and Interests shall be in

 exchange for and in complete satisfaction, discharge and release of such Claims and Interests,




                                               49
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                   Desc Main
                                 Document    Page 54 of 69



 including any interest accrued on any Claims from and after the Petition Date; (b) the Plan shall

 bind all holders of Claims and Interests, notwithstanding whether any such holders voted to reject

 the Plan or failed to vote on the Plan; (c) all Claims and Interests shall be satisfied, discharged and

 released in full, and the Debtors’ liability with respect thereto shall be extinguished completely,

 including any liability of the kind specified under section 502(g), 502(h), or 502(i) of the

 Bankruptcy Code; and (d) all Entities shall be precluded from asserting against the Debtors, the

 Estates, the Reorganized Debtors, their successors and assigns and their assets and properties any

 Claims or Interests or any other liabilities based upon any documents, instruments or any act or

 omission, transaction or other activity of any kind or nature that occurred on or before the Effective

 Date.

         32.    Quarterly Fees. On or before the Effective Date, all fees payable pursuant to 28

 U.S.C. § 1930 shall be paid in full by the Debtors. Fees payable pursuant to 28 U.S.C. § 1930

 after the Effective Date shall be paid by the Reorganized Debtors until the closing of the applicable

 case pursuant to section 350(a) of the Bankruptcy Code.

         33.    Insurance Policies.

                a.      Notwithstanding anything in this Order or in the Plan to the contrary, all of

 the Debtors’ insurance policies and any agreements, documents, or instruments relating thereto,

 shall be treated as and deemed to be Executory Contracts and/or Unexpired Leases under the Plan,

 and on the Effective Date, pursuant to section 365(a) of the Bankruptcy Code, the Reorganized

 Debtors shall be deemed to have assumed all such insurance policies and any agreements,

 documents and instruments related thereto, including all D&O Liability Insurance Policies

 (including any obligations to obtain tail coverage liability insurance due to the change in control

 triggered on the Effective Date). Entry of this Order constitutes the Court’s approval of the




                                                   50
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                  Desc Main
                                 Document    Page 55 of 69



 Reorganized Debtors’ assumption of all such insurance policies, including the D&O Liability

 Insurance Policies. Notwithstanding anything to the contrary contained in the Plan, Confirmation

 shall not discharge, impair or otherwise modify any indemnity obligations referenced in the

 foregoing insurance policies, including the D&O Liability Insurance Policies, and each such

 indemnity obligation shall survive the Effective Date.

                b.      To the extent not already obtained, on the Effective Date, the Debtors or the

 Reorganized Debtors, as applicable, shall, and shall be authorized to, obtain a “tail” insurance

 policy with a claims period of at least six (6) years from and after the Effective Date from an

 insurance carrier with the same or better credit rating as the Debtors’ current insurance carrier with

 respect to D&O Liability Insurance Policies and fiduciary liability insurance with benefits and

 levels of coverage at least as favorable as the Debtors’ existing policies with respect to matters

 existing or occurring at or prior to the Effective Date (including in connection with the

 Restructuring Support Agreement, the Plan or the transactions contemplated by the Plan, including

 the Restructuring Transactions).

                c.      After the Effective Date, the Reorganized Debtors shall not terminate or

 otherwise reduce the coverage under any D&O Liability Insurance Policy (including such tail

 coverage liability insurance) in effect as of the Effective Date, and all members, managers, general

 partners, directors, and officers of the Debtors who served in such capacities at any time prior to

 the Effective Date and who are covered by any such policy shall be entitled to the full benefits of

 any such policy for the full term of such policy (and all tail coverage related thereto) regardless of

 whether such members, managers, general partners, directors, and/or officers remain in such

 positions after the Effective Date.




                                                  51
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                   Desc Main
                                 Document    Page 56 of 69



        34.     Provisions Regarding Sureties. Notwithstanding anything in the Plan or this Order

 to the contrary, on the Effective Date: (i) any surety bonds (the “Surety Bonds”) naming any of

 the Debtors as principal and any related indemnification and/or collateral agreements entered into

 by any Debtor (collectively, the “Surety Indemnity Agreements”) shall be treated as Executory

 Contracts that have been assumed by the Reorganized Debtors under the Plan and shall remain

 unaffected by entry of this Order; provided that this Order does not constitute a finding as to

 whether any of the Surety Bonds or Surety Indemnity Agreements are “executory contracts” within

 the meaning of section 365 of the Bankruptcy Code; (ii) the Debtors’ obligations under the Surety

 Bonds shall be unimpaired and constitute continuing obligations of the Reorganized Debtors; and

 (iii) any collateral securing any Surety Bond shall remain in place. All amounts due and owing

 pursuant to the Surety Bonds and/or Surety Indemnity Agreements, if any, shall be satisfied in the

 ordinary course by the Reorganized Debtors, and, on the Effective Date, any proofs of claim, if

 any, filed by any provider of a Surety Bond (a “Surety”) on account of such Surety Bond or any

 Surety Indemnity Agreement shall be deemed withdrawn without further notice to or action by the

 Court and shall be expunged from the claims register. Nothing in the Plan or this Order, including

 any release or injunction provisions therein, shall be deemed to (i) waive any of the Debtors’ or

 Reorganized Debtors’ rights or defenses with respect to any Claims asserted by any Surety, (ii)

 modify the respective rights and obligations of the Sureties, the Debtors, or the Reorganized

 Debtors, as applicable, under the Surety Bonds, the Surety Indemnity Agreements, or any related

 collateral agreements, or (iii) bar, impair, alter, diminish, or enlarge any of the rights or claims of

 the Sureties against any non-Debtor contractual or common law indemnitors.

        35.     Documents, Mortgages, and Instruments. Each federal, state, commonwealth,

 local, foreign, or other governmental agency is authorized and directed to accept any and all




                                                   52
Case 20-34656-KRH           Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49               Desc Main
                                   Document    Page 57 of 69



 documents, mortgages, and instruments necessary or appropriate to effectuate, implement, or

 consummate the transactions, including the Restructuring Transactions, contemplated by the Plan

 and this Order.

        36.        Section 341(a) Meeting; SOFAs and Schedules. Subject to the occurrence of the

 Effective Date, (A) the requirement that the U.S. Trustee convene a meeting of creditors pursuant

 to section 341(a) of the Bankruptcy Code is hereby waived, and (B) the requirement that the

 Debtors file SOFAs and Schedules (each, as defined in the Scheduling Order) is permanently

 excused.

        37.        Provisions of Plan and Order Nonseverable and Mutually Dependent. This Order

 constitutes a judicial determination that each term and provision of the Plan and this Order,

 including the findings of fact and conclusions of law set forth herein, is: (A) valid and enforceable

 pursuant to its terms; (B) integral to the Plan and may not be deleted or modified without the

 consent of the Debtors; provided that any such deletion or modification shall be consistent with

 the terms and subject to the conditions set forth in the Restructuring Support Agreement and

 otherwise subject to the applicable consent rights set forth in the Restructuring Support Agreement

 and the reasonable consent of the Prepetition ABL Agent and the ABL DIP Agent to the extent

 such modifications impact the Prepetition ABL Lenders, the DIP ABL Lenders, the Prepetition

 ABL Claims, or the ABL DIP Claims; and (C) non-severable and mutually dependent.

        38.        Reversal/Stay/Modification/Vacatur of Order. Except as otherwise provided in this

 Order, if any or all of the provisions of this Order are hereafter reversed, modified, vacated, or

 stayed by subsequent order of this Court, or any other court of competent jurisdiction, such

 reversal, stay, modification, or vacatur shall not affect the validity or enforceability of any act,

 obligation, indebtedness, liability, priority, or Lien incurred or undertaken by the Debtors, the




                                                  53
Case 20-34656-KRH           Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                        Desc Main
                                   Document    Page 58 of 69



 Reorganized Debtors, or any other party authorized or required to take action to implement the

 Plan, as applicable, prior to the effective date of such reversal, stay, modification, or vacatur.

 Notwithstanding any such reversal, stay, modification, or vacatur of this Order, any act or

 obligation incurred or undertaken pursuant to, or in reliance on, this Order prior to the effective

 date of such reversal, stay, modification, or vacatur shall be governed in all respects by the

 provisions of this Order, the Plan, the Plan Documents, or any amendments or modifications to the

 foregoing.

         39.     Reservation of Rights in Favor of Governmental Units; Taxing Authorities.

                 a.       Nothing in this Order or the Plan discharges, releases, precludes, or enjoins:

 (a) any liability to any Governmental Unit that is not a “Claim;” (b) any Claim of a Governmental

 Unit arising after the Effective Date; (c) any liability of any person or Entity as the owner or

 operator of property after the Effective Date to a Governmental Unit incurred as a result of such

 Governmental Unit’s police or regulatory powers; or (d) any liability to a Governmental Unit on

 the part of any person or Entity other than the Debtors. Nothing in the Plan or this Order shall

 enjoin or otherwise bar a Governmental Unit from asserting or enforcing any liability described in

 the preceding sentence. Nothing in this Order or the Plan divests any tribunal of any jurisdiction

 it may have to adjudicate any defense based on this paragraph.

                 b.       Notwithstanding any other provisions herein, with respect to any Allowed

 Priority Tax Claims or Allowed Secured Tax Claims (including those for 2020 ad valorem taxes

 filed by Certain Taxing Authorities),8 such Claims shall be paid in the ordinary course of business




 8
     “Certain Taxing Authorities” means Maricopa County Treasurer, Bell County Tax Appraisal District, Denton
     County, Bexar County, City of Mesquite, Cypress-Fairbanks ISD, Dallas County, El Paso, Fort Bend Co. WCID
     #02, Fort Bend County, Harris County, Hidalgo County, Lewisville ISD, McAllen, Northwest ISD, Nueces
     County, Smith County, Tarrant County, Randall County Tax Office, Arlington ISD, Crowley ISD, Plano ISD,
     Lubbock Central Appraisal District, Brazoria County, Cinco Mud 12, Willowfork Drainage, Fort Bend ISD, Fort




                                                      54
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                 Desc Main
                                 Document    Page 59 of 69



 by the Reorganized Debtors. If such taxes are paid on or before the date such taxes may be paid

 without penalty under applicable non-Bankruptcy law, the taxes may be paid without penalty or

 interest. However, should such taxes not be paid timely pursuant to applicable non-bankruptcy

 law, they shall be paid with such interest and penalties as would ordinarily accrue under applicable

 non-bankruptcy law. The Certain Taxing Authorities shall retain their liens until the taxes are paid

 in full, and such liens shall have the same validity, extent and priority as they had on the Petition

 Date. In the event timely payment is not made of any Allowed Priority Tax Claims or Allowed

 Secured Tax Claims, the relevant taxing authority may proceed to collect all amounts owed

 pursuant to applicable non-bankruptcy law without further recourse to this Court.

                c.      Nothing in the Plan or this Order discharges or releases the Debtors, the

 Reorganized Debtors or any non-Debtors from any claims or causes of action relating to tax

 liabilities owed by the Debtors to the Texas Comptroller of Public Accounts (the “Texas

 Comptroller” and such claims and causes of action relating to tax liabilities owed by the Debtors

 to the Texas Comptroller, the “Texas Comptroller Claims”) or impairs the ability of the Texas

 Comptroller to pursue such Texas Comptroller Claims against any Debtors, Reorganized Debtors

 or non-Debtors. All Texas Comptroller Claims shall survive these cases. As such, the Texas

 Comptroller Claims shall be paid and determined in the ordinary course of business and, as

 applicable, by the administrative or judicial tribunals before which such rights or claims would

 have been resolved or adjudicated if these cases had not been commenced. Without limiting the

 foregoing, for the avoidance of doubt: (A) the Texas Comptroller is not required to file any proofs

 of claim in these cases; (B) nothing affects or impairs the Texas Comptroller’s ability to make



    Bend County LID 2, JC DD6, Tomball ISD, Malcomson Rud UD, Clear Creek ISD, Baybrook MUD, Spring
    Branch ISD, City of Houston, Harris-FB MUD 3, Pasadena ISD, and Humble ISD.




                                                  55
Case 20-34656-KRH         Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                  Desc Main
                                 Document    Page 60 of 69



 demand on, be paid by, or otherwise pursue any sureties that are liable to the Texas Comptroller

 on any debts related to the Debtors and/or the Reorganized Debtors; (C) nothing affects or impairs

 the Texas Comptroller’s ability to exercise any police or regulatory powers it may have against

 the Debtors and/or the Reorganized Debtors; (D) nothing affects or impairs the Texas

 Comptroller’s rights to assert setoff and recoupment, including contingent or unliquidated rights,

 against the Debtors and/or the Reorganized Debtors; and (E) nothing contained in the Plan or this

 Order shall be deemed to be a waiver or relinquishment of any rights, claims, Causes of Action,

 rights of setoff or recoupment, rights to appeal tax assessments, or other legal or equitable defenses

 that the Debtors and/or the Reorganized Debtors have under nonbankruptcy law in connection with

 any claim, liability or cause of action of the Texas Comptroller, including but not limited to, the

 Texas Comptroller Claims, and all such rights are expressly preserved. For the avoidance of doubt,

 Texas Comptroller Claims shall not include any Superpriority Secured Notes Claims, Secured

 Notes Claims or Unsecured Notes Claims.

                d.      Notwithstanding anything to the contrary in the Plan or this Order, nothing

 in the Plan or in this Order shall release or exculpate any non-Debtor, including any Released

 Parties and/or Exculpated Parties that are not Debtors, from any liability arising under the Internal

 Revenue Code against the Released Parties and/or Exculpated Parties; provided that the foregoing

 sentence shall not (x) limit the scope of discharge granted to the Debtors and the Reorganized

 Debtors under sections 524 and 1141 of the Bankruptcy Code, or (y) diminish the scope of any

 exculpation to which any party is entitled under section 1125(e) of the Bankruptcy Code.

        40.     Consent Rights. Notwithstanding anything herein to the contrary, any and all

 consent rights of the Support Parties set forth in the Restructuring Support Agreement with respect

 to the form and substance of this Order, the Plan, all exhibits to the Plan, the Plan Supplement, and




                                                  56
Case 20-34656-KRH          Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                    Desc Main
                                  Document    Page 61 of 69



 the Definitive Documents (as defined in the Restructuring Support Agreement), including any

 amendments, restatements, supplements, or other modifications to such agreements and

 documents, and any consents, waivers, or other deviations under or from any such documents, are

 incorporated herein by this reference (including to the applicable definitions in Article I.A of the

 Plan) and shall be fully enforceable as if stated in full herein. Failure to reference the rights referred

 to in the immediately preceding sentence as such rights relate to any document referenced in the

 Restructuring Support Agreement shall not impair such rights and obligations.

         41.     Governing Law. Except to the extent that the Bankruptcy Code or other federal law

 is applicable, or to the extent that a Plan Document provides otherwise, the rights, duties, and

 obligations arising under the Plan and the other Plan Documents shall be governed by, and

 construed and enforced in accordance with, the internal laws of the State of New York, without

 giving effect to the principles of conflicts of laws thereof (other than section 5-1401 and section

 5-1402 of the New York General Obligations Law).

         42.     Applicable Nonbankruptcy Law. Pursuant to sections 1123(a) and 1142(a) of the

 Bankruptcy Code, the provisions of this Order, the Plan, the Plan Documents, and any other related

 documents or any amendments or modifications thereto, shall apply and be enforceable

 notwithstanding any otherwise applicable nonbankruptcy law.

         43.     Substantial Consummation. On the Effective Date, the Plan shall be deemed to be

 substantially consummated under sections 1101 and 1127 of the Bankruptcy Code.

         44.     Effect of Failure of Conditions. If the conditions listed in Articles VII.A or VII.B

 of the Plan are not satisfied or waived in accordance with Article VII.C of the Plan on or before

 the termination of the Restructuring Support Agreement, the Plan shall be null and void in all

 respects and nothing contained in the Plan or the Disclosure Statement shall (a) constitute a waiver




                                                    57
Case 20-34656-KRH          Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                    Desc Main
                                  Document    Page 62 of 69



 or release of any Claims by or against or any Interests in the Debtors, (b) prejudice in any manner

 the rights of any Person, or (c) constitute an admission, acknowledgement, offer, or undertaking

 by the Debtors, any of the Support Parties, or any other Person.

         45.     Headings. Headings used in this Order are for convenience only, and do not

 constitute a part of the Plan or this Order for any other purpose.

         46.     Notice of Entry of Order and Effective Date. In accordance with Bankruptcy Rules

 2002 and 3020(c), as soon as reasonably practicable after the Effective Date, the Reorganized

 Debtors shall serve notice of the entry of this Order and occurrence of the Effective Date,

 substantially in the form attached to this Order as Exhibit B, on all holders of Claims and Interests,

 the U.S. Trustee, and any other parties requesting notice in these cases by United States mail, first-

 class postage prepaid, by hand, by overnight delivery, or by electronic service; provided that no

 notice or service of any kind shall be required to by mailed or made upon any entity to whom the

 Debtors mailed a Confirmation Hearing Notice but received such notice returned marked

 “undeliverable”, “no forwarding address,” or “forwarding order expired,” or similar reason, unless

 the Debtors have been informed in writing by such entity, or are otherwise aware, of that entity’s

 new address. Such notice is hereby approved in all respects and shall be deemed good and

 sufficient notice of entry of this Order and the occurrence of the Effective Date.

         47.     Retention of Jurisdiction. The Court may properly, and upon the Effective Date

 shall, to the full extent set forth in the Plan, retain jurisdiction over all matters arising out of, and

 related to, the Chapter 11 Cases, including the matters set forth in Article XI of the Plan and section

 1142 of the Bankruptcy Code.

         48.     Final Order. This Order is a final order and the period in which an appeal must be

 filed shall commence upon the entry hereof.




                                                    58
Case 20-34656-KRH        Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49             Desc Main
                                Document    Page 63 of 69



          49.   Waiver of Stay. The requirements under Bankruptcy Rule 3020(e) that an order

 confirming a plan is stayed until the expiration of 14 days after entry of the order are hereby

 waived. This Order shall take effect immediately and shall not be stayed pursuant to Bankruptcy

 Rules 3020(e), 6004(h), 6006(d), or 7062 or otherwise.

          50.   Inconsistency.     This Order supersedes any Court order issued prior to the

 Confirmation Date that may be inconsistent with this Order. To the extent of any inconsistency

 between this Order and the Plan, this Order shall govern and control.


 Dated:                          , 2020
          Richmond, Virginia

                                              HONORABLE KEVIN R. HUENNEKENS
                                              UNITED STATES BANKRUPTCY JUDGE




                                                59
Case 20-34656-KRH       Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49              Desc Main
                               Document    Page 64 of 69



 WE ASK FOR THIS:

 /s/
 Tyler P. Brown, Esq.       (VSB No. 28072)
 Justin F. Paget, Esq.       (VSB No. 77949)
 Jennifer E. Wuebker, Esq. (VSB No. 91184)
 HUNTON ANDREWS KURTH LLP
 Riverfront Plaza, East Tower
 951 East Byrd Street
 Richmond, Virginia 23219
 Telephone:       (804) 788-8200
 Facsimile:       (804) 788-8218

 - and –

 Dennis F. Dunne, Esq.   (admitted pro hac vice)
 Andrew M. Leblanc, Esq. (admitted pro hac vice)
 Michael W. Price, Esq. (admitted pro hac vice)
 Lauren C. Doyle, Esq.   (admitted pro hac vice)
 MILBANK LLP
 55 Hudson Yards
 New York, New York 10001
 Telephone:   (212) 530-5000
 Facsimile:   (212) 530-5219

 Thomas R. Kreller, Esq. (admitted pro hac vice)
 MILBANK LLP
 2029 Century Park East
 33rd Floor
 Los Angeles, California 90067
 Telephone:    (424) 386-4000
 Facsimile:    (213) 629-5063

 Proposed Co-Counsel for Debtors and Debtors in Possession

                        CERTIFICATION OF ENDORSEMENT
                     UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

        Pursuant to Local Bankruptcy Rule 9022-1(C), I certify that the foregoing proposed order
 has been endorsed by or served upon all necessary parties.

                                               /s/




                                                     60
Case 20-34656-KRH   Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49   Desc Main
                           Document    Page 65 of 69



                                   Exhibit A

                                     Plan
Case 20-34656-KRH    Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49        Desc Main
                            Document    Page 66 of 69



                                      Exhibit B

      Form of Notice Entry of Confirmation Order and Occurrence of Effective Date
Case 20-34656-KRH              Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49                              Desc Main
                                      Document    Page 67 of 69


 Dennis F. Dunne, Esq.    (pro hac vice pending)                 Tyler P. Brown, Esq.       (VSB No. 28072)
 Andrew M. Leblanc, Esq. (pro hac vice pending)                  Justin F. Paget, Esq.      (VSB No. 77949)
 Michael W. Price, Esq.   (pro hac vice pending)                 Jennifer E. Wuebker, Esq. (VSB No. 91184)
 Lauren C. Doyle, Esq.    (pro hac vice pending)                 HUNTON ANDREWS KURTH LLP
 MILBANK LLP                                                     Riverfront Plaza, East Tower
 55 Hudson Yards                                                 951 East Byrd Street
 New York, New York 10001                                        Richmond, Virginia 23219
 Telephone:       (212) 530-5000                                 Telephone:         (804) 788-8200
 Facsimile:       (212) 530-5219                                 Facsimile:         (804) 788-8218

 Thomas R. Kreller, Esq. (pro hac vice pending)
 MILBANK LLP
 2029 Century Park East
 33rd Floor
 Los Angeles, California 90067
 Telephone:       (424) 386-4000
 Facsimile:       (213) 629-5063

[Proposed] Co-Counsel for Debtors and Debtors in Possession

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

                                                                  )
  In re:                                                          )       Chapter 11
                                                                  )
  GUITAR CENTER, INC. et al.,1                                    )       Case No. 20-34656 (KRH)
                                                                  )
                           Debtors.                               )       (Jointly Administered)
                                                                  )

            NOTICE OF (I) ENTRY OF ORDER CONFIRMING THE JOINT
      PRE-PACKAGED PLAN; AND (II) OCCURRENCE OF THE EFFECTIVE DATE

                 PLEASE TAKE NOTICE that on December [17], 2020, the United States
  Bankruptcy Court for the Eastern District of Virginia (the “Bankruptcy Court”), entered the
  Findings of Fact, Conclusions of Law, and Order: (I) Approving, on a Final Basis, Adequacy of
  the Disclosure Statement; (II) Confirming the Amended Joint Pre-Packaged Chapter 11 Plan; and
  (III) Granting Related Relief [Docket No. [●]] (the “Confirmation Order”) confirming the
  Amended Joint Pre-Packaged Chapter 11 Plan of Reorganization of Guitar Center, Inc. et al.
  [Docket No. 282] (as amended, modified and supplemented from time to time, the “Plan”).2

  1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
      Guitar Center Holdings, Inc. (3262); Guitar Center, Inc. (0862); Guitar Center Stores, Inc. (4340); GTRC
      Services, Inc. (9503); GC Business Solutions, Inc. (3928); Guitar Center Gift Card Company, LLC (3370); Music
      & Arts Instructor Services, LLC (7811); and AVDG, LLC (4440). The Debtors’ service address is 5795 Lindero
      Canyon Rd., Westlake Village, CA 91362.
  2
      Capitalized terms used but not otherwise defined in this Notice shall have the meanings ascribed to such terms in
      the Plan.
Case 20-34656-KRH        Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49               Desc Main
                                Document    Page 68 of 69



                PLEASE TAKE FURTHER NOTICE that the Effective Date occurred on [●],
 2020.

                  PLEASE TAKE FURTHER NOTICE that copies of the Plan and the Disclosure
 Statement may be obtained free of charge by visiting the website maintained by Prime Clerk LLC
 at https://cases.primeclerk.com/guitarcenter. In addition, the Plan and the Confirmation Order are
 on file with the Bankruptcy Court and may be reviewed for a fee by accessing the Bankruptcy
 Court’s website: www.vaeb.uscourts.gov. Note that a PACER password and login are needed to
 access documents on the Bankruptcy Court’s website. A PACER password can be obtained at:
 www.pacer.psc.uscourts.gov.

                PLEASE TAKE FURTHER NOTICE that the Plan and the provisions thereof
 are binding on the Debtors, the Reorganized Debtors, any holder of a Claim or Interest, and such
 holder’s successors and assigns, whether or not such holder voted to accept the Plan or receives a
 distribution under the Plan on account of its Claim or Interest.



                           [Remainder of page intentionally left blank]




                                                 2
Case 20-34656-KRH     Doc 288 Filed 12/16/20 Entered 12/16/20 16:05:49            Desc Main
                             Document    Page 69 of 69



  Dated: December [●], 2020    /s/ [DRAFT]
  Richmond, Virginia           Tyler P. Brown, Esq.       (VSB No. 28072)
                               Justin F. Paget, Esq.       (VSB No. 77949)
                               Jennifer E. Wuebker, Esq. (VSB No. 91184)
                               HUNTON ANDREWS KURTH LLP
                               Riverfront Plaza, East Tower
                               951 East Byrd Street
                               Richmond, Virginia 23219
                               Telephone:       (804) 788-8200
                               Facsimile:       (804) 788-8218
                               Email:           tpbrown@huntonak.com
                                                jpaget@huntonak.com
                                                jwuebker@huntonak.com

                               -and-

                               Dennis F. Dunne, Esq.    (admitted pro hac vice)
                               Andrew M. Leblanc, Esq. (admitted pro hac vice)
                               Michael W. Price, Esq. (admitted pro hac vice)
                               Lauren C. Doyle, Esq.    (admitted pro hac vice)
                               MILBANK LLP
                               55 Hudson Yards
                               New York, New York 10001
                               Telephone:    (212) 530-5000
                               Facsimile:    (212) 530-5219
                               Email:        ddunne@milbank.com
                                             aleblanc@milbank.com
                                             mprice@milbank.com
                                             ldoyle@milbank.com

                               Thomas R. Kreller, Esq. (admitted pro hac vice)
                               MILBANK LLP
                               2029 Century Park East
                               33rd Floor
                               Los Angeles, California 90067
                               Telephone:    (424) 386-4000
                               Facsimile:    (213) 629-5063
                               Email:        tkreller@milbank.com

                               [Proposed] Co-Counsel for Debtors and Debtors in Possession
